Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 1 of 69




                       IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                               DISTRICT OF FLORIDA MIAMI DIVISION



    ' DONALD J. TRUMP, the Forty-Fifth
    I President of the United States, LINDA
      CUADROS AND AMERICAN
      CONSERVATIVE UNION,
    ; INDIVIDUALLY AND ON BEHALF OF
    I THE CLASS,                                                     , 1:21-cv-22440-KMW

                  Plaintiffs,

                  V.

          FACEBOOK, INC., and MARK
    , ZUCKERBERG,
          Defendants.

                                                i

               AMICUS CURIAE BRIEF BY CHRIS SEVIER OF DE FACTO ATTORNEYS
         GENERAL, JOHN GUNTER JR OF SPECIAL FORCES OF LIBERTY, AND PASTOR
          RICH PENKOSKI OF .WARRIORS OF CHRIST ON THE ISSUE OF STANDING IN
            PARTIAL SUPPORT AND IN PARTIAL OPPOSITION OF THE PLAINTIFFS

            "Why just make a political statement, when you can win by having Florida enact the Stop
      Social Media Censorship Act and by then bringing a cause of action under a state statute that
    falls squarely in the state law exemption under Section 230(e)(3)" - De Facto Attorneys General

                                                    www.specialforcesoflibety.com

                                                       TABLE OF CONTENTS
    I. INTRODUCTION
    ..................................................................................................................... 1
    II. THE LEGISLATIVE HISTORY AND PROCEDURAL HISTORY OF OF THE STOP
    SOCIAL MEDIA CENSORSHIP ACT, SB 7072, AND RELEVANT CASES
        ·····················································································································3
    III. IDENTIFYING THE BEST COURSE OF ACTION FOR THE PLAINTIFFS TO TAKE
    ..................................................................................................................... 5
    VI. ARGUMENT
    ..................................................................................................................... 8
    A. What Is The Best Solution To This Ongoing Bi-partisan Problem?
    ·····················································································································8
    B. How Did We Get Here - Understanding The Current Landscape And The Misuse Of Section
    230
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 2 of 69




    ················••.•··································································································9
    C. The Stop Social Media Censorship Act Is The Cure-all In View Of The Significant State-law
    Exemption Already Built Into Section 230 By Congress
    ............. '. ..................................................................................................... 11
    D. Comparing The Differences Between HB 33, the Stop Social Media Censorship Act & SB
    7072                   •
    ·.· ..... ,; .............................~ ............................................................................ 12
    E. The First Amendment Is On The Side Of The Stop Social Media Censorship Act
    ................................................................................................................... 20
    V. CONCLUSION                                                                                                         .-
    ............................................................................................................. , ..... 20

    Cases
    Almeida v. Amazon.com, Inc.,
    456 F.3d 1316 (11th Cir. 2016)
    ................................................................................................................... 11
    Eiden v. Knight First Amend. Inst.,
    141 S. Ct. 1220 (2021)
    ................................................................................................................... 16
    Burroughs v. United States,
    290 U.S. 534 (1934)
    ................................................................................................................... 15
    Curry v. Baker,· ·
    802 F.2d 1302 (11th Cir. 1986)
    ................................................................................................................... 16
    Crellin Techs., Inc. v. Equipmentlease Corp.,
    18 F.3d 1 (1st Cir. 1994)                           .
    ................................................................................................................... 15
    Cf Agency for Int 'l Dev. v. All. for Open Soc y Int'/, Inc.,
    570 U.S. 205 (2013)
    ................................................................................................................... 12
    Darnen v. Vimeo, Inc.,
    991 F.3d 66 (2d Cir. 2021)
    ................................................................................................................... 19
    FCC v. Fox TV Stations, Inc.,
    567 U.S. 239, 253 (2012)
    ................................................................................................................... 13
    Grayned v. City ofRockford,
    408 U.S. 104 (1972)
    ................................................................................................................... 13
    Google, Inc. v. Hood,
    822 F.3d 212 (5th Cir. 2016)
    ................................................................................................................... 11
    Jackson v. Metro. Edison Co.,
    419 U.S. 345 (1974)
    .....................................................................................................................2
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 3 of 69




     Jenningsv.Rodri ez,138S.Ct.830(2018)
                                                                                      2
     findellv. c allum ,
       .


     352F.3d1107(7th ir.2003)




                                                                                      2
     RealAlternatives,Inc.v.Sec'
                               y ep 'to ealth      uman ,
                                                        W nw.,150 F.Supp.3d419 (3d Cir.
      ug.4 2017)




                                                                                      1
     Smith v.Trusted niversalStandardsI'
                                       n lcc.Transactions,Inc.,
     2010 1-1799456,( . .J. ay4,2020)
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 4 of 69




     O therA uthority
     47U.S.C.j230
     HB33 -THE STOP SO CIA L M ED IA CEN SOR SHIPACT

     587072 -j106.072,j287.137,and j
                                   .501.204
                                                                14,15,16,17,18
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 5 of 69
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 6 of 69




                                                   INTR O DU CTIO N

             ChristopherSevierEsq.,executive directorofDe Facto AttorneysGeneral, John Gunter

     Jr.,executive directorofSpecialForcesOfLiberty M inm iD ivision, and PastorRich Penkoski,

      executive directorofW arriorsForChristrespectfully subm itthisam icusbriefon thenarrow

      issue ofstanding,given how the originalcomplaintispled.l TheAm icifiled a lawsuitagainst

      theAttorney Generalon the sam etopic beforethe Southern D istrict. SeeSevieret.al.u Garland

     et.(:!.1:21-:w-22577(S.D.
                             F.L July2021).TheAmiciasktheCourttotakejudicialnoticeoftheir
     pending casebefore and how itrelatesto thiscontroversy. TheAm iciwantto help the courtsin

     the Southern D istrictm ake the rightdecision. TheAm icipartially supportthe Plaintiffs'case,

     butnotnecessarily underthe currentcausesofaction asserted in the originalcom plainton

     certainconditions.Onthesurface,Plaintiffs'causesofactionunnecessarilyputthejudicial

              Theevidenceshowsthatlawyersknow justenoughtobedangerousonanytopicunless
     they havelitigated theissue.(Seethestafflawyerswhowork forGovem orDesantis,whowrote
     587072thebillwhichcreated j106.072,j287.137,andj501.204).TheAmicihavelitigated
     Section 230 issuesand socialm edia censorship before ahostofFederalCourts, butm ost
     importantly,they have litigated them atterbefore countlesslegislative comm itteesin the face of
     robustopposition.
            (1) SeethevideoofthehearingontheSocialMediaCensorshipActbeforethepublic
     law scom m ittee in M issouri,w hich included argum entsfrom De Facto AttorneysG eneral,
     Google,andtheHeartland lnstitm e:(he s://w w.youobe.coe watch?a e4ouKoTHKzs)
           (2) Seethevideoofthehearing beforetheCommerceCommittecintheLouisana
     Senatew ith testim ony by SenatorM orris,De Facto AtlorneysG eneral, N etchoice,and
     (he s://w w.voumbe.coe watch?v=c-NqzhBnkBs&t=8s)
             (3) SeethevideoofthehearingbeforetheJudiciaryCommitteeintheStateofM aine
     w ith testim ony by Rep.Sam pson and D e FactoA tlorneys General.
            (hpls://w w.youmbe.coe watch?v=l
                                           'l
                                            'z L1
                                                'nx-dEl
     ltisin the wake offighting in legislative com m ittees againsttheiradversariesthatthe Am icihave
     been ableto perfectthe language ofaproposed legislative instm m entfora1150 statesentitled the
     Stop SocialM edia Censorship A ct, a billparallelsthe spiritofSection 230 and draws from itin
     amannersothatthestatutewillfallsquarelyinthestate-law exemptionundersubsection(e)
     subparagraph (3)ofSection 230.(SeeAppendixA).TheStop SocialM ediaCensorshipActis
     notpreem pted by Federallaw and a cause ofaction broughtunderit,once enacted, willcut
     through an im m unity defense floatcd by socialm edia w ebsitesthatbreak theirprom ises,deceive
     consum ers,and actin bad faith.A tthe 2021 legislative session Rep.Sabatiniintroduced the
     m easure asHB 33,which isreferred to asthe Stop SocialM edia Censorship Act.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 7 of 69




     branchinadifficultpositionbyaskingthecourtstoeither(1)strikedownorvoid47U.S.C.j
     2302(whichisgenerallyttgoodlaw''butisundoubtedlybeingwrongfullyabusedbysocial
     mediawebsitestoperpetuatebadfaithactsattheexpenseofalitanyoffundamentalfreedoms)
     orto(2)findthatcertainsocialmediawebsitesarequasi-stateactorsthataresubjecttocomply
     with FirstAm endm entrestrictions.3W hile Plaintiffs'causesofaction are notnecessarily invalid,

     theyareseeminglyweak,askingtoomuchfrom thejudicialbranch.Buttherecentdecisionin

             2lfthe Plaintiffswantto ask aCourtto strike dow n Section 230,the Plaintiffsm ightneed
     to nam e the enforcer ofCongress's laws asthe defendant,notTw itter.The U .S.Congress created
     Section 230,notTwitler. Perhapsifthe Plaintiffsnam ed the U .S.asthe Defendant,the Plaintiffs
     w ould have colorable claim to have Section 230 struck dow n forviolating the tY ghtto reddress
     grievence clause''orpetition and accessclause ofthe FirstA m endm ent,ifand only ifthe
     iistate-law exemption''tmdersubsection(e)subparagraph(3)doesn'tallow forproposedstatutes
     likethe Stop SocialM edia Censorship A ctto stop the abusive m isuse ofSection 230 in the view
     ofverifiableinjuries.Congressprovidedawayforanaggrievedindividualtoseekredress
     through the state-law exem ption.Butnota single state haspassed the Stop SocialM edia
     Censorship Act,which isa very narrowly tailored proposed state-statutethatw ould allow for
     agglieved party to getreddressagainstthe a socialm edia website forthe kindsofwrongdoing
     inflicted on thePlaintiffsin thiscase by the D efendants.The evidence show sthatifSection 230
     was construed to preem ptthe Stop SocialM edia Censorship A ct,which is designed to protect
     Florida consum ers from fraud,breach ofcontract,and safeguard theirfree speech rights,itw ould
     raise seriousdoubtsaboutSection 230'sconstitm ionality underthe FirstAm endm entlm der
     Jenningsv.Rodriguez,138S.Ct.830,836(2018)(discussingconstitutionalavoidancecanon)
             3 FirstA m endm entsaysttcongress''shallm ake no law abridging the freedom ofspeech
     orofthe press.The Fourteenth A m endm entextended thisprohibition to state and local
     governm ents.The FirstA m endm entdoesnotrestrictthe rights ofprivate entitiesnotperform ing
     traditional,exclusivepublic ftm ctions.See,e.g.,M anhattan Cmfy.Access Corp.v.H alleck,139
     S.Ct.1921,1930 (2019). Som ecourtshavefoundthatprivatefonzms- howeverpopularthey
     m ightbe- are notstate actors,and thuscannotviolate anyone'sFirstAm endm entrights.See
     PragerUhfu u GoogleLLC,951F.3d991,994(9thCir.2020).Yet,thePlaintiffscouldargue
     thatSection 230 createsa broad law -free zone in which internetcom paniescan censorhowever
     they like,even in bad faith,raising seriousquestionswhethertheircensorship constitutesstate
     action.SeeSkinnerv.Ry.Lab.Execs.'Ass'n,489U.S.602,6l5(1989)(findingstateaction
     where thegovernm entK%rem oved alllegalbarriers''to private com paniesdm g-testing their
     employeesanddtmadeplain ...itsstrongpreferenccfortesting').Iftotalimmunityexiststhen,
     Section 230 would create ttasuftk iently close nexusbetween''Congressand social-m edia
     platform s engaged in censorship to supporta finding ofstateaction.Jackw n v.M etro.Edison
      Co.,419U.S.345,351(1974).ThisanalysisispowerfullyreinforcedbythehistoryoftheFirst
     Am endm ent,forcensorship by nom inally private actorsw ith m onopoly pow eroveran im portant
     form ofcom m unication wastheprecise evilthatthe founding generation had in m ind w hen the
     FirstAmendmentwasratified.SeeRossignolv.Voorhaar,316F.3d516,526-27(4thCir.2003)
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 8 of 69




     Netchoice,LLC etal.,v.M oody et.al.4:2lcv220-RH-MAF(N.D.F.L2021)(DE 113)changes
     everything. InthewakeoftheNetchoicedecision,either(1)Section230isunconstitutional
     underthepetition andaccessclauseoftheFirstAm endmentor(2)theCourtmustrulethat
     Florida needsto passa betler law,like the am ended version ofHB 33, the Stop SocialM edia

     Censorship Act,by Rep.Sabatiniand Sen.Gnzters,thatw illallow consum erslikethePlaintiffs

     to obtain reliefwhen they are the victim sofdeceptive trade practices, fraudulentinducem ent,

     breachofcontract,unjustenrichment,falseadvertising,anddeceptivetradepractices.TheAmici
     believethatthe Courtshould tind thatthe Stop SocialM edia Censorship Actisthe ttctlre-all''to

     the litany ofcom peting problem spresented in thisongoing controversy and thatthe state-law

     exemptionundersubsection (e)subparagraph (3)isthesaving grace,whileadvising thatif
     Florida w antsto protectconsum erslike the Plaintiffs itshould enactthe Stop SocialM edia

     Censorship Act.

            By perm itting theAm icito subm itthisbrief,perhapsa11partiesand thisH onorable Court

     willbetterunderstand the com plex issuesinvolved thatw illhelp al1interested partiesin the

     adjudicationoftheseproceeding,whilepermittingtheCourttoreachthebestoutcomeinthe
     interestofjusticeinamannerthatdoesnotoffendtheruleoflaw orhurtthepublic'swelfare.
     Thebottom line isthateitherthis Courtneeds to acknow ledge thatFloridaneedsto passa better

     law like the Stop SocialM edia Censorship Act,HB 33 in itsam ended form , orthe Cotu'
                                                                                         tneeds

     to rule Section 230 ofthe Com m unicationsDecency A ctunconstim tionalforconstituting

     Congressionalaction thatviolatesthe petition and accessclauseofthe FirstAm endm entofthe

     United StatesConstitution.Those are the only two legally cognizable options,

      II. TH E LEG ISLATIV E H ISTORY A ND PR O CED UM L HISTO RY O F O F TH E STO P
             SO CIAL M EDIA CEN SO RSHIPA CT.SB 7072.M D RELEVANT CA SES
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 9 of 69




            Here is abreakdow n ofthe relevantlegislative and proceduralhistory concerning this

    case.In 2019,theAm iciconvinced Sen.Gnztersto draftand introduce the Stop SocialM edia

    CensorshipA ct.The billwasreintroduced atthe 2020 legislative session by Sen.Grutersand

     Rep.Sabatini.4 In 2021,R ep.Sabatiniintroduced the Stop SocialM edia Censorship A ct

     (HB33),andsubsequently,forunknownreasons,Rep.Sabatinigotintosomekindofsquabble
     with SpeakerSprow ls,aspassionsdo tend to nm high in the legislative branch,unlike in the

     coolerjudicialone.Thisdust-up causedthemembersoftheFloridaHousetoopposeRep.
     Sabatini'sbillssim ply because oftçwho hew as''and notbecause ofççthe m eritorious substance of

     hisbills.'' In the w akeofthe Sabatini/sprow ls squabble,GovernorDesantis gothis staffto use

     the Stop SocialM edia Censorship Actasa prelim inary foundation to draftthe m onstrosity that

     becam e SB 7072. SB 7072 wasundoubtedly perverted by am bitions and legalignorance issues

     athand. O n M ay 24,2021,SB 7072 w as enacted and setto go into effectin early July. ln early

     June,N etchoice and others filed a law suitto stop the state from enforcing the statm cs. See

     Netchoice,LLC etal.,v.Moodyet.al.4:21-cv-00220-ltH-MAF(N.D.F.L 2021).OnJune30,
     2021,thecourtinNetchoicegrantedtheplaintiffs'motionforpreliminaryinjunctiontoenjoin
     Floridastateofficialsfrom enforcingpartsofSB 7072.(DE 113).OnJuly7,2021,thePlaintiffs,
     here,filed the instantcasebutdid notinclude a cause ofaction understate statute written to fall

     within the state-law exemption ofSection 230.5 TheAmicinow requestleave to have thisbrief

            4See thepressconferencew ith Laura Loom er:
     h% s://-    .facebook.co* watc&live/?N 907548599640066&ref=watch oermalink)
            5 Theevidence show sthatPresidentTrum p -alone -hasthe leadership skillsto so14 this
     out. TheAm iciare calling upon PresidentTrum p to lean on hisconnectionsw ith Governor
     Desantisto calla specialsession plzrsuantto Article 111,Section 3,ofthe Florida Constitm ion to
     enactthe Stop SocialM edia Censorship A ctin its am ended form :seeAppendix B . The Amici
     are then recom m ending thatthe Plaintiffs am end theircom plaintto include a cause ofaction
     tm derthe Stop SocialM cdia Censorship Act. PresidentTnzm p should rem ind G overnorof
     Florida,SpeakerSprow ls,and Rep.Sabatiniofthe Reagan principle thatttthereisno lim itto the
     am otm tofgood you can do ifyou don'tcarew ho getsthe credit.'' PresidentTrum p should be
     advised thatifhe gets Florida to calla specialsession and passthe Stop SocialM edia Censorship
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 10 of 69




      docketed. Having authored the Stop SocialM edia Censorship A ctforall50 states, the Am ici

      have a specialinterestin the outcom e ofthiscase.6TheAm iciare working in over 37 states on

      thisissuebeforethestate legislatures.(SeeAppendix A).W hiletheAmiciappreciateFlorida's
      initiative on thistopic,Florida cannotbe allowed to m uck itup forthe restofthe nation. N o

      m atterwhat,the evidence show sthatthe daysofsocialm ediatyranny aregoing to end.


      Act,then he can restassured thatvi% ally a1lofthe stateswillpassthe Stop SocialM edia
      Censorship A ctoutofthe gate atthe 2022 legislative session. (SeeAppendixA).Even if
      PresidentTrum p doesnottake thisrecom m ended course ofaction,the Amiciw illa11butenstzre
      thatcountlessstateswillenactthe Stop SocialM edia Censorship A ctatthe inception ofthe 2022
      legislative session.
              6TheAmiciconsistsprim arily ofChrist-follow ers,who served in the United States
      M ilitary in foreign theatersofw ar,nam ely on the rule of1aw m ission, w hich ispurposed to
      betterensure a governm ent's com pliance w ith theirhighestConstitm ionalauthority. TheAm ici
      have continued thatm ission state-side in Am erica even though they no longerofficially
      operatingunderTitle10jurisdictiononbehalfoftheAnnedForces.TheAmiciroutinelyfile
      comprehensivelaw suitsacrossthe United States on differentcontroversialand complex issues
      thattypically concern the ttculture wars''and FirstAm endm entissuesthataretoo ddpolitically
      hot''forthe govem m ent-funded Atlorneys Generalto pursue. In bringing such law suits,the
      Amici-w ithoutapology -often end up converting Article lllCourts into theirown private
      legislative research comm ission.Outofthe overflow ofthe litigation plzrsued by theAm ici, the
      Amicisubsequently draftlegislation forall50 statesand forthe federalgovernm ent, which is
      then routinely introduced by abi-partisan network ofsponsorsthatstretchesacrossthe Country
      before theArticle lbranch.The legislation authored by theAmicithatgetspresented to the
      membersoflegislativebranchislegallyvettedadnausem andiscalculatedtosurvivejudicial
      review,ifsubsequently challenged once enacted.
              One ofthe fightsthattheAmicihave undertaken in m ultim desofFederalD istrictCourts
      concernsBig Tech censorship,sincethisfighthas created a freedom crisisthatiseroding the
      quality oflife form illionsofAm ericans. Subsequently,the Am iciauthored a proposed bill
      called the ttstop SocialM edia Censorship Act''thatiscustom ized forall50 states and is
      narrow ly tailored to parallelthe spiritofSection 230 ofthe CDA so thatitfallssquarely in the
      state-law exemption undersubsection (e)subparagraph (3)oftheSection 230 -thereby getting
      around the problem ofpreem ption.H ere isa w ebsite forthebill:
             he sr//-    .specialforcesoiibeo .coe .Hereisa shortvideo thattheAmiciprovideto
      state legislatureswho prim e sponsor,co-sponsor,orsupportthe billso thatthey can easily
      tmderstandthebillandtheissuesinvolved:(h=ps.
                                                 '//you>.be/CCcOALXNteM).
              Over25 statesm oved on two plim ary billsm itten to stop the on-going problem ofsocial
      m edia censorship thatw ere drafted by eitherD e Facto Attorneys GeneralorProfessor
      Ham burgerofColum bia Law school. CountlessRepublicansand D em ocratsprim e sponsored,
      co-sponsorcd,orsupported these legislative m easures.Fora breakdow n by state and by prim e
      sponsorforthe 2021legislative session and the 2022 legislative session ofthe proposed language
      ofthe bills seeAppendixA .
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 11 of 69




        111. ID ENTIFY ING TH E BEST CO UR SE O FA CTIO N FOR TH E PLAINTIFFS TO
                                          TAK E

             PresidentTrump likesto win.So do the Amici. IfPlaintiffswantto prevailin thislegal

      fight,notjustmakingapoliticalstatement,theyshouldtakethefollowingsteps:
             (1)seekleavetotemporarilyholdtheseproceedingsinabeyanceordelay servingprocess
      on the Defendantspursuantto FRCP 4,
                                        '

             (2)PresidentTrumpshouldusehispersonalcormectionstopressGovernorDesantisto
      im m ediately hold a specialsession pursuantto A rticle 111,Section 3,7ofthe Florida Constitution,

      topasstheamendedversionofHB33,Bthet&stopSocialMediaCensorshipAct''(anarrowly
      tailored statebi-partisan statm ethatparallels the spiritofSection 230 and w asintentionally

      createdtofallinthestate-law exemptiontmdersubjection (e)subparagraph(3)ofSection230,
      thatover25 statesintroduced thispastsession,and thatdoesnotsufferfrom the sam e overt

      problemspresentedbySenateBill7072);
             (3)aftertheStopSocialM ediaCensorshipActisenacted,thePlaintiffsshouldthen
      reopen thiscase,am end theiroriginalcom plaintpursuantto FRCP 15 et.seq,asa m atterof

      course,to include a cause ofaction underthe Stop SocialM edia Censorship A ct,which w illnot

      be preem pted tm derthe doctrine ofpreem ption,cutting through any Section 230 im m unity

      defense -thereby having the potentialto solve thisongoing bi-partisan problem forthew hole of

      theNation,accomplishingthePlaintiffsparamountobjective'
                                                            ,9
             'ln view oftherecentdecision in N etchoice,LLC etal.,v.M oody et.al.
      4:21-cv-00220-RH-MAF (N.D.F.L2021),GovernorDesantishasadutypursuanttohisoathof
      office undertaken plzrsuantto clause 3 ofArticle VIoftheU nited States Constit m ion to calla
      specialsession underA rticle 111,Section 3 ofthe Florida Constitution to enactthe Stop Social
      M edia Censorship A ctto curetheConstim tionaldefccts presented in 587072.
             8h% s://-    .&opbox.co* s*65uN s2n:48f2022%20F1odda%20Stop%20Social%20
      M edia% 20Censorship% 20Act% 20AM EN DED .pdO d1=0
             9lfthe Plaintiffsundertake thissuggested course ofaction -getting Florida to enactthe
      Stop SocialM edia Censorship Actand then am ending the complaintto include a cause ofaction
      underthatstatute-thenthisCourtwouldretainjurisdictionovertheseproceedingsunder
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 12 of 69




             (4)thePlaintiffsshouldalsoamendtheiroriginalcomplainttoincludeacauseofaction
      forfalseadvertisingundertheLanham Act,15U.S.C.jj 1051etseq,which isnotpreemption
      bysection230andwhichwillconferFederalQuestionjurisdictiononthisCourt;
             (5) lfGovemorDesantisrefusesto callaspecialsession underArticle111,Section 3,to
      enactthe Stop SocialM edia Censorship A ctforwhatever reason,the Plaintiffs should am end

      theircomplaintand includeacauseofaction underj501.2041(6)10whichmay stillbealiveand
      fotmdto fallin thestate-law exemption under47 U.S.C.j 230(e)(3)by thisCourt;
             (6)ThePlaintiffsshould amendtheircomplaintand tileacauseofaction underFlorida's
      existing deceptivetrade practice law ,which the Courtm ightalso fallin the state-law exem ption

      undersection 230.

      diversityquestionjurisdictionbecausethepartiesarediverseandtheamountincontroversyis
      morethan$75,000.28U.S.Codej1332.Fraud,falseadvertising,breachofcontract,badfaith,
      unfairdealing are notprotected form sofspeech forpum osesofthe FirstA m endm ent,and the
      state ofFloridahasanarrow ly tailored compelling public interestto deterthose formsofharm ful
      unprotected speech to protectconsum ers from the kindsofabusesthatthe Plaintiffshave
      experienced.Butbecause the Doctrine ofpreem ption underthe Suprem acy Clause ofthe United
      States Constitution m ightallow the Defendantsto currently invokeblanketim m unity tmder
      Section 230 -a federallaw -the Plaintiffs need a sure fire w ay around this imm unity defense.
      Forttm ately,Congressalready builtinto Section 230 exemptionsw here Section 230 im m unity
      defensecould notbe successfully invoked by internetproviders. lfthe State ofFlorida would
      enactthe Stop SocialM edia Censorship Act-unm olested by petty politics and self-interests -
      then the Plaintiffsw illprevailhere,taking a m assive step tow ardscombating the epidem ic of
      censorship thathas cultivated athreatto election integrity and a litany offundam entalfreedom s
      thatunderm ine ourcitizensrightto pursue life,liberly,and hapiness.
              10FRCP 8(e)(2)allowsforaplaintiffsto pleadinconsistentandaltem ativeclaims.-sothe
      PlaintiffscouldasktheCourttoeither(1)1etthem enforceSec.50l.204146)orto(2)render
      Section 230 unconstitutionalin view ofJudge H inkle'sdecision in Netchoice,LLC etal.,v.
      Moodyet.al.4:21cv220-RH-MAF(N.D.F.L2021).Sec.501.2041(6),partofSB 7072,createsa
      privaterightofaction:anytçuser''may sueifshe(1)believesmoderationstandardswerenot
      applied ûûin aconsistentmanner''or(2)didnotreceivetherequired noticefollowing a
      moderation action.Courtsm ay awardupto $100,000 in statm orydamagesperviolation,plus
      actualandpotentiallypunitivedamages.ld.W hileJudgeHinklegrantedapreliminaryinjuction
      againstFlorida state actorsin Netchoice,LLC etal.,v.M oody et.al.4:2lcv220-R1l-M A F
      (N.D.F.L2021)whenitcomestoenforcingSB 7072,thisdoesnotnecessalilymeanthatthe
      injunctionextendstoprivatecitizenslikethePlaintiffs.Therefore,thePlaintiffscouldincludea
      causeofactionunderSec.501.204146).ButthereisnodoubtthattheStopSocialMedia
      Censorship Actisa vastly superiorlaw forahostofreasonsdiscussed throughoutthisbrief.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 13 of 69




                                       VI.A RG U M EN T
                 A. W hatIsThe BestSolution To This Ongoing Bi-nartisan Problem ?

             Theultim ate question presented isw hatisthebestsolution to the ongoing bi-partisan

      problem ofsocialmediacensorship? lsit(a)ttanexecutiveorderbythePresident?''or(b)tdto
      havethejudicialbranchdecreethatsocialmediawebsitesarequasi-stateactorsforpurposesof
      theFirstAmendment?''or (c)tûthestrikingdownSection 230byjudcialactionorthetotalrepeal
      ofSection230byCongressionalresponsiveness?'';or(d)tçtodonothing,allowingthestatusquo
      ofabusetocontinueintotaldisregardofthePetitionandAccessClause?''or(e) çttoallowing
      censored litigantsto successfully bring a cause ofaction ptlrsuantto a sound narrow ly tailorstate

      statutethatwillallow injttredconsumerstopunish socialmediawebsitesforhavingengagedin
      self-evidentunprotectedhannfulformsofspeechandpracticestoinclude:(1)breachofcontract,
      (2)falseadvertising,(3)deceptivetradepractices,(4)badfaith,(5)unfairdealing,(6)unjust
      enn'chment,and(7)f'
                        raudulentinducement?''Thebestsolutiontothisproblem isunequivocally
      thefifthoption-option(e).Thisisbecausealreadybuiltintosection230isthettstate-law
      exemption''undersubsection(e)subparagraph(3).11Putsimply,thisCourtshouldultimately
      indicatethatFlorida m ade a m istake in enacting SB 7072,when itshould have enactedthe

      am ended version of11833.12IfthisCourtdoesnotm ake thatfinding, then som e logically

             ''W hen Congresspassed section 230 they included exception provisionsforwhen a
      section 230 im m unity defense could notbe successfully invoked by an internetinterm edialy like
      theDefendants,tmdersubsection (3).W hilethePlaintiffsfiledafederalquestionlawsuitthat
      asksthe Courtto hold thatthe Defendants'conductand the validity of Section 230,in view of
      the FirstA m endm entofthe United StatesConstitution,the Plaintiffswould dram atically
      increase theirchances ofsuccess ifthey w ould am end theircom plaintto include atleastone
      cause ofaction undera state statm e thatwould fallin the state-law exem ption.
             12PresidentTrumpshould(1)holdtheseproceedingsinabeyance;(2)pressGovemor
      D esantisto hold a spccialsession to passthe am ended version of11833 by Rep.Sabatiniand
      Sen.Gnztersreferred to as the <çstop SocialM edia Censorship A ct,''
      (h% s://- .dropbox.co* s+65u2u s2nf148V2022%20F1orida%20Stoo%20Social%20Media%
      20Censorsh1
                'p0
                  A20Act0
                        A20> ENDED.pdOd1=0)(3)amendtheoriginalcomplainttoinclude
      thisnew cause ofaction to include a cause ofaction broughtunderthe Stop SocialM edia
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 14 of 69




      consistentFederalcourtin one ofthe other l1 Circuitslikely will, permitting Section 230 to be

      struck down com pletely in view ofthe Netchoice decision.Thisw illstarta causalchain thatw ill

      cultivate additionalproblem sthataredifferentbutperhapsnotquite asbad asallowing social

      m edia w ebsitesto operate undertotalim m unity.

             B. H ow Did W eG etH ere -Understanding The CurrentIuandNeapeA nd The M isuse
                                          O fSection 230

             The evidence showsthatthe decision in Stratton Oakmont, lnc.u ProdigyServices Co.,

      1995W L 323710,at*3-4 (N.Y.Sup.Ct.M ay 24,1995)in partled tothecreation ofSection
      230.13 TheAmici, unlike thePlaintiffs,contend thatthere are valid usesofSection 230 that

      should rem ain in place.l4However, whathasbeen happening to the Plaintiffs,the Am ici,and

      CensorshipAct.Floridapassed j 106.072,j287.137,and j501.2041thissession -three
      statutesthatw ere initially based on the Stop SocialM edia Censorship A ctuntilpolitical
      am bition corrupted the process,causing the three statutescreated by 587072 forfailing to
      surviveheightened scrutiny.
              .3In Stratton Oakmont,Inc.v.ProdigyServices Co.,1995 W L 323710, at*3-W (N.      Y.Sup.
      Ct.M ay24,1995),an anonymoususerpostedallegedlydefamatory contenton an electronic
      bulletin board- an earlierversion ofwhattoday m ightbe called socialm edia. The courtsaid that
      iftheproviderofsuch a bulletin board did notundertake to review posted content- m uch asa
      librarian doesnotundertake to review a11the books in a library- the providerwould notbe
      deem ed thepublisherofa defam atory post,absentsum cientacm alknowledge ofthedefam atory
      natureofthe contentatissue.On the factsofthatcase,though,the providerundertook to screen
      thepostedcontent- tomaintainatEfamily-oriented''site.Thecourtheldthissubjectedthe
      providerto liability asa publisherofthe content. A tleastpartly in response to thatdecision,
      w hich w asdeem ed athreatto developm entofthe internet,Congress enacted 47 U .S.   C.j230.
      TheStopSocialMediaCensorshipActdoesnotsubjectcomputerservicestotortliabilityfor
      passively hosting contentposted by othersbutseeksto em pow erusersby lim iting how content
      maybecensored.See47U.S.C.j230(b)(2)(describingcongressionalpurposetoensurethat
      usersretain4çagreatdegreeofcontrolovertheinformationthattheyreceive'')
             14Prelim inarily,Section 230 should be explained so thata fifth-gradercan understand it.
      Basically,Section 230 w asa federalstatute created by Congress,notFacebook,in 1996 thatwas
      pa14oftheCommunicationsDecencyAct(CDA).TheCommunicationstEDecency''Actwas
      designed to prom ote ltdecent''speech,notthe tddeceptive trade practices''thatthe Defendants
      haveengagedincausingthedirectinjuryofthePlaintiffsandtheAmici.Section230allowsfor
      certain internetinterm ediariesto invoke an im m unity defense forthe harm fulactsofthird
      parties,ifand only if,the intem etinterm ediary w asnotacting asa publisher/speaker/com m on
      carrierto a certain arbitrary and hard to determ ine degree.So,since thatexplanation is still
      confusing and since trying to determ ine whethera platform providerw asa speaker, publisher,or
      com m on carriertendsto bea linguistic nightm are,the bestway foranyone to understand a valid
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 15 of 69




     m illionsofAm ericans,w ho are both registered D em ocratand Republican,isthatsocialm edia

     w ebsiteshavebeen arbitrarily censoring theirspeech w hen itofrendsthe delicate sensibilitiesof

     the em ployeesw ho happen to w ork atthe socialm edia w ebsite atthattim e.W hen censored

      individualsfilealawsuitagainstthesocialmediawebsiteforsuchinjuriouswrongdoing,the
      socialm edia defendantsinvariably m ake the sam e questionable argum entthatthey w ere Sdm erely

      engaging in generaleditorializing and should notbe held liable in view ofthe Section 230

      im munity shield.'' So farin such cases,the courtshavereluctantly allow ed the socialm edia

      defendantstobarelyescapeliability,likeamanjumpingthroughflames.See1Corinthians3:15.
      In rendering such decisions,the courtshave been hinting thatifthe state legislam rew as to enact

      astatutethatwas(1)narrowlytailored,(2)consistentwiththespiritofSection230,and(3)
      intentionally designed to fallin the state-law exem ption,then such a cause ofaction w ould

      successfully piercethrough a Section 230 im m unity defense.The Stop SocialM edia Censorship

      Act-a state statm e -isthe answ erthateveryone is looking forwhetherthey realize itornot.l5

          C . The Stop SoclalM edia C ensorship A ctIsThe Cure-allIn View O fThe Sienificant
                    State-law Exem ption A lreadv Builtlnto Section 230 Bv C oneress

             There isno need to throw the baby outwith the bathw aterin doing aw ay with Section

      230 in view ofthe state-law exem ption and the potentialpassing ofthe Stop SocialM edia

      Section 230 im m unity defense isthrough the follow ing exam ple:Eçlfa Floridian m aliciously
      postsa defam atory com m enton Facebook againsta person from N ew York,the N ew Yorkerwho
      w asdefam ed could legitim ately sue the Floridian for defam ation.H ow ever,ifthe N ew Yorker
      nam ed Facebook asa co-defendantin the law suit,then Youtube could successfully filea m otion
      to dism issunderFRCP 12 et.seq.invoking Section 230 im m unity defense asthe legalbasis,and
      legitimatelyhavethelawsuitdismissedwithprejudiceagainstit.''
              Thatexam ple involvesa good use ofSection 230 -show ing thatSection 230 is good law
      -becauseYoum bew asm erely acting asan imzocentplatform in thatscenario.Therefore,the
      Plaintiffsdem and thatthc Courtcom pletely strikc down Scction 230 ofthe Comm unications
      D ecency Actshould notbe granted on the condition thatthe Courtfndsthatthe SocialM edia
      CensorshipActwouldsurvivejudicialreview ifenacted.
             15A billisjustwordsonapieccofpapcr,andbyenactingtheStop SocialMedia
      Censorship Act,itw illnotnecessarily help the Amiciw hen itcom esto creditand glory,butit
      w illhelp the Nation,and helping the N ation flourish isthe param ountm ission oftheAm ici.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 16 of 69




      CensorshipAct.47U.S.C.#230(e)(3).Againtoreiterate,thisCourtmusteitherdeclarethat
      Florida should have passed H B 33 overSB 7072 orrender Section 230 unconstitutionalunder

      the petition and accessclauseofthe FirstAm endm ent. l6A ny choice beyond thatw ould be

      intellectually dishonest.The Stop SocialM edia Censorship Actisthe escape hatch, buitt-in by

      Congressin the stattde itself. The içstate-law exem ption''isthe only provision ofSection 230

      thatspeaksdirectly to the relationship between thisfederalstatute and state 1aw expressly

      presen'
            esthestates'authoritytoçtenforcge)any Statelaw thatisconsistentwiththissection.''47
      U.S.C.j230(e)(3).ln fact,thewording ofthisprovision which isexpressly tied toparticular
      actions ''enforcing''actslike the Stop SocialM edia Censorship Actfti- disfavorspreem ption

      challengesin a prc-enforcem entposture. ln confonnity w ith thatprovision and the

      w ell-established presum ption againstpreem ption, this Courtshould construe the restofSection

      230 narrow ly and in a m annerthatallowsfederaland state 1aw in this area to coexist. ln doing

      so,thisCourtshould find thatthe Stop SocialM edia Censorship A ct, ifenacted,would neatly

      fallwithin the state-law exemption and thatifFlorida w antsto protectconsum erslikethe

      Plaintiffs,then itshould enactthe Stop SocialM edia Censorship A ctsoonerratherthan later.

             1f,however,the Stop SocialM edia Censorship wasfound to be unconstitm ionalor

      preem pted by Section 230,aswas seem ing thecase w ith SB7072,then a seriousFirst

      AmendmentchallengetoSection230wouldexistunderCf Agencyfor1nt1Dev.v.All.forOpen

             16In creating thisttbroad federalim m unity''in passing section 230, Alm eida v.
      Amazon.com,lnc.,456F.3d 1316,1321(11thCir.2016),Congressgavestatutoryfonntothe
      coreFirstAmendmentrighttoeditorialjudgment.SeeGoogle,Inc.v.Hood,822F.3d212,220
      (5th Cir.2016),butCongresscalmothavelegitim ately donethatbytotallyblocking accessto
      petition againstobvious grievancesw ithoutviolating the FirstA m endm ent.W hileFederal1aw
      preem ptsstate tmderthe Suprem acy Clause,the FirstA m endm entoftheU nited States
      Constitution preem pts and outrarlksFederallaws,like Section 230,thatviolatethe petition and
      accessclause.TheAm icibelieve thatthe state-law exem ption providesthe only w ay around this
      dilemma.TheStop SocialM ediaCensorshipActisnotjustthebestsolutiontothisproblem,itis
      the only solution to stop Section 230 from being com pletely struck dow n.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 17 of 69




     Soc#1nt'
            l,Inc,570U.S.205,214(2013)(discussingwhenconditionsonfederalfunding
     E6resultinanunconstit
                         m ionalburdenonFirstAmendmentrights').Accordingly,thecourts
      should notlightly conclude thatCongressm ade a law thatnotonly allow sunbridled censorship,

     butalso preventsstatesfrom doing anything aboutit.The Stateshave an ongoing com pelling

      interestto protecttheircitizens in step w ith theirpolicepow ersunderthe Tenth Am endm entof

     theU nited StatesConstitution from fraud,deceptive trade practices,breach,bad faith,etc -none

      ofwhich isprotected speech forpurposesofthe FirstAm endm ent.

       D . C om paring TheD ifferencesBetween H B 33.the Stop SocialM edia Censorship
                                             SB 7072

             NeversincetheinceptionofAmericanjtzrisprudencehasaplaintiffbroughtalawsuit
      undera state statm e and argued thatthe Section 230 im m unity defense could notbe successfully

      invoked because thc lawsuitwas filed undera statute thatfellw ithin the state-law exemption,

      piercing through the Section 230 im m unity defense. Yet,w hen com paring the Stop SocialM edia

      Censorship A ctto SB 7072,the Am icisom ew hatagree with Judge H inkle's sentim entthatthe

      ttstatutesgcreated by 5870721arenotnarrowlytailored''and mightconstitm e an ttinstanceof
      btm ling the house to roasta pig.'' See Netchoice,LLC etal.,v.M oody et.al.

      4:21cv220-Rl1-MAF (N.D.F.L 2021)(page27ofDE 113).Seealso,e.g.,Renov.American
      CivilLibertiesUnion,521U.S.844,882(1997,);SableCommc'nofcal.,Inc.v.FCC,492U.S.
      115,131(1989).ltwouldbemoreaccuratetosaythatstrikingdownSection230oftheCDA
      com pletely asthe Plaintiffs'requestw ould be an Stinstance ofburning the house to roasta pig''

      w hen the Stop SocialM edia Censorship Actisobviously the cure-allfrom the perspective ofany

      reasonable observerto thisongoing dilem m a because itfallssquarely in the state-law exem ption.

             n ere are severaldifferencesbetween the Stop SocialM edia Censorship Actand SB

      7072 thatshould be identifed. First,587072 isvagtze and the Stop SocialM edia Censorship
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 18 of 69




      A ctisnot.l? ûtA ftm dam entalprinciple in ottr legalsystem isthatlaw swhich regulatepersonsor

      entitiesm ustgivefairnotice ofconductthatisforbidden orrequired.''FCC v.Fox Tv stations,

      Inc.,567 U.S.239,253 (2012).TheStop SocialM edia CensorshipActisnotvaguewhatsoever
      in view ofitsten legislative findings,the purpose section, and the strttightl'
                                                                                   tlrwttrd structure ofthe

      language. The legislativetindingsofthe Stop SocialM edia Censorship A ctspelloutthe

      legislative intentin acontm on sense m anner.l8Furthennore, the purposeand legalfram ework of



             17<t(Ajnenactmentisvoid forvaguenessifitsprohibitionsarenotclearly defined ''       .
      Grayned v.Cit.vofRockford,408U.S.104,108(1972).Topassmuster,lawsmustççgivethe
      person ofordinary intelligence a reasonable opportunity to know whatisprohibited''and prevent
      çtarbitraryanddiscriminatoryenforcement''byççprovidginglexplicitstandardsforthosewho
      apply them .''1d.;accord Wollschlaegerv Governor,848 F.
                                               .             3d 1293,1320(11thCir.2017).
      A lthough greaterclarity isnecessary when a statute regulatesexpression, dtperfectclarity and
      preciseguidancehaveneverbeen required evenofregulationsthatrestrictexpressiveactiviy ''
      Ward u RockAgainstRacism,491 U .S.781, 794 (1989),
                                                       .seealsoGrayned,408U.S.at110
      Cçcondemnedto theuseofwords,wecan neverexpectmathematicalcertainty from our
      language.'').Furthermore,KE
                                themerefactthatclosecasescanbeenvisioned''doesnotççrendergja
      statutevague.''UnitedStatesv.Williams,553U.S.285,305 (2008).
              '8 The legislativetindingsofthe Stop SocialM edia Censorship A ctare asfollow s:
              W HEREA S,the Com m unicationsD ecency Actw ascreated to protectdecentspeech, not
      deceptive trade practices,and
              W HEREAS,repealing section 230 ofthe Com m tmicationsD ecency A ctatthe federal
      levelisulm ecessary because italready includesa state-law exem ption and the Stop SocialM edia
      Censorship Actw ascrafted to fallsquarely in the state-law exem ption ofsection 230 to cure
      abusesofsection 230 to protectthe consum ersofthisstate, and
              W HEREA S,contract1aw is a state-law issue,and when a citizen ofthis statesignsup to
      use certain socialm edia websites,they are entering into a contract, and
              W H EREA S,thisstate hasa com pelling interestin holding certain socialm edia websites
      to higher standards forhaving substantially created a digitalpublic squaretilrough fraud, false
      advertising,and deceptive tradepractices,and
             W HEREAS,majorsocialmediawebsiteshaveengagedinthegreatestbaitandswitchof
      al1tim esby m arketing them selves asfree,fair,and open to a11ideasto induce subscribersonly to
      then proveotherwise atgreatexpenseto consum ers and election integrity, and
              W HEREA S,breach ofcontract,falseadvertising,bad faith,unfairdealing,fraudulent
      inducement,and deceptive trade practices arenotprotected form sofspcech forpurpose ofthe
      firstam endm entofthe United StatesConstitm ion orthe Constitution ofthisstate, and
             W HEREAS,themajorsocialmediawebsiteshavealreadyreachedcriticalmass,andthey
      did itthrough fraud,false advertising,and deceptivetradepractices atgreatexpense to the
      health,safety,and w elfare ofconsum ersofthisstate,while m aking itdifficultforothersto
      com pete with them ,and
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 19 of 69




      the Stop SocialM edia Censorship A ctiscrystalclear,whereas thepurpose of587072 isnot.

      The pum ose section ofthe Stop SocialM edia Censorship A ctstates:

               Thissection isintendedto createastatutethatparallelsthespiritof47U.S.C.j230that
               fallswithinthestatelaw exemptionunder47U.S.C.j230(e)(3)andcreateacivilright
               ofactionthatwilldeterthefollowing:(1) Deceptivetradepractices' ,(2) False
               advertising;(3)Breachofcontract;(4) Badfaith;(5)Unfairdealing;(6) Fraudulent
               inducement;andt7)Thestiflingofpoliticalandreligiousspeechinthemodem-day
               digitalpublic square cultivated by socialm ediaw ebsites thathave achieved criticalm ass
               through fraud.

      The purpose ofthe Stop SocialM edia Censorship Actisto parallelthe goalsand spiritofSection

      230 so thatthe state statute threadsthe needle and unquestionably fallsw ithin the state-law

      exem ption ofSection 230 in a w ay that587072 fails to do so.

               Second,tm like with SB7072,the language ofthe Stop SocialM edia Censorship A ctand

      Section230areparallelandidenticalinsomerespects.Forexample,47U.S.C.j230(c)(2)(A)
      statesthatan interactive com puterservice,like the D efendants,cannotbe ç6held liable''on

      accountofSçany action voluntarily taken in good faith to restrictaccessto oravailability of

      m aterialthattheprovideroruserconsidersto be obscene,lewd,lascivious,filthy,excessively

      violent,harassing,orotherwiseobjectionable,whetherornotsuchmaterialisconstitmionally
      protected.'' Sim ilarly,the Stop SocialM edia Censorship Actstatesthatsocialm edia w ebsites

      thataresubjecttotheactcannotbeheldliableiftheycensorcontentthat:
               1.Calls forim m ediateactsofviolence;2. Is obscene,lew d,lascivious,filthy or
               pornographic in natttre;3. lsthe resultofoperationalerror;4. lstheresultofa court
               order;5. Com esfrom an inauthentic source orinvolvesfalse personation',6. Entices

               W HEREAS,thestatehasaninterestinhelpingitscitizensenjoytheirfreeexerciserights
      in certain sem i-public forum scom m only used forreligiousand politicalspeech,regardless of
      which politicalparty orreligiousorganization they ascribe to,and
              W H EREA S,this state isgenerally opposed to online censorship tm less the contentis
      injurioustochildrenorpromoteshllmantraffkking;onlythendoesthisstateacceptlimited
      censorship,and
             W HEREA S,thisactisnotintended to apply to a website thatm erely deletes com m ents
      posted by m em bersofthe generalpublic in response to m aterialpublished by the website's
      OW nCL
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 20 of 69




             crim inalconduct;7. Involvesm inorsbullying m inors;8. Constitm estradem ark or
             copyrightinfringem ent',9. ls excessively violent'
                                                              ,and 10. Constitm esharassing spam of
             the com m ercial,notreligiousorpolitical,nature.

      Because the Stop SocialM edia Censorship Actneatly parallelsthe spiritand intentofSection

      230,threading the needle in a way thatSB 7072 does not.From every angle,itisclearthatthe

      Stop SocialM edia Censorship A cthasbeen crafted fora1l50 statesin a m annerthatrespects

      federallaw,w hile allowing the state'sconsum ersto be protected from deceptive tradepractices.

             Third-by fram ing the issuesasbreach ofcontract,bad faith,false advertising,tm fair

      dealing,tmjustenrichment,deceptivetradepractices,and consumerprotectionviolations,the
      Stop SocialM edia Censorship A ctfulfillsa litany ofcom pelling governm entinterestsin ways

      that587072failstodoso.TheStopSocialMediaCensorshipActtipromotegslthewidespread
      dissem ination ofinform ation from a m ultiplicity ofsolzrces,''an interestthatthe Suprem eCourt

      in Turnerhad kçno difficulty concluding''w asttan im portantgovernm entalinterest.''Turner

      Broad.Sys..lnc.v.FCC (''Turner'),512U.S.622,662-63(1994).Ensuringthatthepublictdhas
      accessto a m ultiplicity ofinfonnation sources,''the Suprem e Courtexplained,tûisa

      governm entalpurposeofthe highestorder,foritprom otesvaluescentralto the First

      A m endm ent.''1d.at663.Furtherm ore,Flolidahasa substantialinterestin protecting itsresidents

      from unfairordeceptiveactsorpracticesin commerce.SeeFLA.STAT.j501.204.
                                                                           ,Ohralik v.
      OhioStateBarAss'
                     n,436U.S.447,460 (1978).
                                            ,Crellin Techs.,Inc.v.EquipmentleaseCorp.,18
      F.3d 1,12(1stCir.1994).Additionally,Floridaalsohasacompellinginterestinpreservingthe
      democraticprocessandensulingfairelections.Burroughsv.UnitedStates,290U.S.534(1934),
                                                                                        .
      Curr.vv.Baker,802F.
                        2d 1302,1317 (11th Cir.19864.
             Fourth-by fram ing the issue asarising underbreach ofcontract,bad faith,fraudulent

      inducement,falseadvertising,tmjustenrichmentprinciples,asocialmediawebsitesuedunder
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 21 of 69




      the Stop SocialM edia Censorship A ctcould notasserttçgood faith''protectionsunderSection

      230(c)(2)(A).19JudgeHinkleseemedincapableoforunwillingtopickuponthiscriticalfactorin
      Netchoice,LLC etal.,v.Moodyet.al.4:21cv220-RH-MAF (N.D.F.L2021).
              Fifth,where 587072 construes socialm ediaw ebsitesascom m on carriers,zothe Stop

      SocialM edia Censorship A ctfocusesm ore on consum erprotection violations,existing torts,and

      existing breach ofcontractprinciples.The Stop SocialM edia Censorship treatssocialm edia

      w ebsiteslike any entity doing businessin the state,and preventsthe businessfrom harm ing

      conslzm ersforengaging in fraud,breach,decetive practices,false advertising,etc. W hile the

      Florida Legislaturepermissibly determined thatthe ttold rules''applicable to com m on carriers

      should be applied to the ttnew circum stances''ofsocialm edia in SB7072,the Stop SocialM edia

      Censorship Actm erely getsexisting constlm erprotection laws and contract1aw principles to

      apply to the ttnew circum stances''ofsocialm edia,while invoking the state-law exem ption

             19Section230(c)(2)(A)doesnotprovideblanketimmunity.Itonlyapplieswhenan
      interactive com puterservice actsin Ekgood faith.''W hiletheparam etersoftsgood faith''im m unity
      underSection230(c)(2)(A)arenotnecessarilywell-definedinthecaselaw,courtsmight
      ultim ately conclude thata socialm ediaplatform 's acting differently than how itm arked itself
      and shifting itsstandards isdeterm inativeasto whetherthe platform acted in ttgood faith.''See
      Sm ith v.Trusted UniversalStandards IW Elec.Transactions,Inc,2010 W L 1799456,at*7
      (D.N.J.M ay4,2020). lnNetchoice,LLC etal.,u Moodyet.al.4:2lcv220-(   RH-M AF (N.D.F.L
      2021),thecourtstatedinitsordergrantingapreliminaryinjunctionthatdtthelegislationcompels
      providersto hostspecch thatviolates theirstandards- speech they otherwisc w ould not
      host- and forbidsproviders from speaking asthey otherwise would.'' Butthatcourtfailsto
      realize thatthe socialm edia w ebsiteprovidersshiftthose standards in bad faith in an arbitrary
      and dishonestm annerin totalbreach ofhow they m arked them selvesto the public to induce
      reliance.Thatcourtalso failsto realize thatthe providersinvited,enticed,and induced m em bers
      ofthe public to speak outopenly and freely on differentreligious and politicaldoctrinesw ithout
      any threatofem otionaloreconom ic reprisal,only to then t'urn around and deploy a tçgotcha
      gam e''w ith the expectation oftotalim m unity.
             20InSection 1of587072,theFloridaLegislaturefoundthatKdlslocialmediaplatforms
      have becom e as im portantforconveying public opinion aspublic utilitiesare for supporting
      m odern society,''and they tthold aunique place in preserving firstam endm entprotections forall
      Floridiansandshouldbetreatedsimilarlytocommoncarriers.''SB 7072j145),1(6).Infact,as
      JusticeThomasrecentlycxplained,Sçlijnmanyways,digitalplatformsthatholdthcmselvesout
      to the public resembletraditionalcom m on carriers.''Biden M K nightFirstAmend.Inst.,14l S.
      Ct.1220,1224(2021)(n omas,J.,concurring)
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 22 of 69




      directly.SeeParkav.Alta Cal.Tel.Co.,13Cal.422,422(1859).Putsimply,theStopSocial
      MediaCensorshipActdoesnotaskthejudicialbranchtoreinventthewheel;itmerelyasksthat
      existing law beperm itted to catch up to m odern-day technology to safeguard consum ersand

      election integrity in am annerthataccordswith the policingpow ersofthe Su te.

             Sixth,because the Stop SocialM edia Censorship A ctisf'
                                                                   ram ed on breach ofcontract,

      tort,andconsumerprotectionprinciples,jurisdiction forenactmentandenforcementisnot
      Constim tionally probem atic in view ofthe Ten A m endm entoftheU nited StatesConstitution,

      unlike w ith SB 7072.21

             Seventh.perhapsthe biggestdistinction be- een the Stop SocialM edia Censorship Act

      and 58 7072 isthatthe Stop SocialM edia Censorship only applies to socialm edia w ebsitesthat

      havem ore than 75 m illion profile usersthatwere neveraffiliated w ith any particularreligiousor

      politicalparty from their inception.zzA socialm edia w ebsite thatw asaffiliated w ith areligious

             01The state ofFlorida hasthe legalauthol'ity to enactthe Stop SocialM edia Censorship
      andinjuredparties,likethePlaintiffs,havetherighttoenforceittmderthelong-annstatute.See
      Fla.Stat.j48.193.W henthePlaintiffssigned up touseFacebook and Twitter,they enteredinto
      acontractinFlorida.Oneoftheoldestjurisprudenceisthat6çcontractlaw''isaççstate-law issue.''
      Stateshaveparamountjurisdictiontoenactstatmesthatplacecertainrestrictionsoncontractsto
      protectconsum ersfrom hann.Otherwise,allconsum erprotection law sand a11productsliability
      law s could be declared to violate the FirstAm endm ent.Twitterreached into the state ofFlorida
      and induced the Plaintiffsto sign up to use theirservicesby a contract,which givesthe state of
      Floridajurisdictiontoregulatethosecontracts.W hileitisanundisputedfactthatacontractdoes
      existbetween the Defendantsand the Plaintiffs,the contractisonly relevantforthepurpose of
      thestatehavingjurisdictiontoregulatethosecontractsbecausethecontractatissueis
      undoubtedly a contractofadhesion. Tw itterand Facebook have billionsofsubscribers,they
      neverhad a realistic expectation thatthe Plaintiffswould employ law yersto review their
      contract. Therefore,the contractisa contractofadhesion. A ccordingly,the specific term s of
      theadhesioncontractdonotmatter.Schnabelv.TrilegiantCorp.,697F.3d 110,l19,126-27(2d
      Cir.2012).However,whatdoesmatteristhefactthatTwitter,Facebook,andYouttzbehave
      conspired t()falsely m arketthem selvesasbeing Etfree,fair,open to thepublic,and open to a11
      religiousand politicalideas''to induce reliance only to then break theirprom ise and censor
      certain usersin bad faith.Thisisa problem ofbroken prom isesand lying outofthe overflow of
      m oralsuperiority com plexes.
              22The reason why the Stop SocialM edia Censorship A ctonly appliesto socialm edia
      w ebsitesthathave m ore than 75 m illion usersisnotto treatdifferentpotentialspeakers
      differently. The reason forthisthreshold isbecause the purpose ofSection 230 wasto allow
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 23 of 69




      orpoliticalparty can,therefore,continue to censorusers atwi11.23Iffrom theirinception

      Facebook,Tw itter,orYoutube had m arked them selves asbeing aligned with the D em ocratParty

      orwith the licentiousreligion ofsecularhllm anism ,then they w ould have a defense forthe

      rem ovalofpoliticaland religious speech thatdoesnothappen to conform to theirfavored

      religiousand politicalworldview.z4 Butthose socialm edia w ebsitesdid notm ake such

      affiliationsknow n upfrontcausing a classic reliance and inducem entproblem .The Stop Social

      M edia Censorship A ctand the Lanham A ctare both calculated to stop businessesfrom hanning

      consllm ersthrough broken prom ises,false advertisem ent,and fraud. The so-called ttstandards''

      floated by Facebook,Tw itler,and Youtube have always been unclear,vague,and shifting,

      constitm ing perse bad faith.W '
                                     hile itistnzethatsocialm edia websitesm ightbe able ttto

      establish standardsofdecency withoutrisking liability fordoing so,''whatthey cannotdo isto

      websites on the internetto grow w ithoutthe fearofcertain liability.The evidence show sfrom
      thereasonable observerperspective thata socialm edia w ebsitethathasover 75 m illion profile
      usershas ççsuY ciently grow n.''Therefore,a statute,such asthe Stop SocialM edia Censorship
      A ct,thatallow svictim softhe deceptive,fraudulent,and dishonesthonesttrade practices of
      socialm ediaw ebsitesto acquire reliefagainsta socialm edia providerw ith m ore than 75 m illion
      subscribers isconsistentw ith the spiritand tçgrow th goals''ofSection 230,w hich furthercauses
      itto fallsquarely in the state-law exem ption. The 75 m illion threshold isnotim posed to treat
      sm allerand largersocialm edia websites differently.The threshold is included outofrespectfor
      the doctrine ofpreem ption so thatthe Stop SocialM edia Censorship Actw illsquarely fallin the
      state-law exem ption.
              23A Black Lives M attersocialm edia w ebsite,a Christian socialm ediaw ebsite,a M uslim
      socialmediawebsite,anLGBTQ socialmediawebsitecould censoranyprofileuserwho
      opposedtheirfundamentaldoctrineandnotbesubjectedtoliabilityundertheStop SocialM edia
      Censorship Act.
             24The United StatesSuprem e Courtfound thatSecularHum anism is areligion forthe
      purposesofthe FirstA m endm entEstablishm entClause in Torcaso v.Watkins,367 U.S.488
      (1961).,SchoolDistrictofA Bington Township,Pa.u Schempp,374U.S.203,225(1963).   ,
      UnitedStatesv.Seeger,380US 163,166(1965).   ,and Welshu UnitedStates,398U.S.333
      (1970).M ostoftheFederalCotlrtofAppealshavefoundthatSecularHumanism isareligionin
      casessuchas:(A)Malnakv.Yogi,592F.2d 197,200-15(3dCir.1979);Theriaultv.Silber,547
      F.2d 1279,1281(5thCir.1977)' ,Thomasv.Review Bd.,450U.S.707,714,101S.Ct.1425,67
      L.Ed.2d624(1981), .Lindellv.Mccallum,352F.3d1107,1110(7th Cir.2003);Real
      Alternatives,Inc.v.SecyDep 'tofHealth(fHuman Servs.,150F.Supp.3d419,2017
      W L3324690(3dCir.Aug.4,2017),andCir.2001);and Wellsv.(7@ and Ct/l    .fnl ofDenver,257
      F.3d1132,1148(10thCir.2001).
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 24 of 69




      change those standardsarbitrarily afterthey induced billionsofpeople to subscribeand investin

      userprotiles,having relied on the factthatthe socialm edia websitesm arketed them selvesas

      free,fair,open to thepublic,and neutraltowardspoliticaland religious speech.See D om en v.

      Ilimeo,Inc,991F.3d66,73(2dCir.2021). ThecourtinNetchoice,LLC etal.,v.Moody et.al.
      4:21cv220-RH-MAF (N.D.F.L 2021)failedtopickup onthecriticalfactorthatFacebook,
      Twitter,and Youtube arbitrarily changed theirstandards in bad faith al1the tim e, after

      fraudulently inducing billionsofpeopleto subscribe and investin their service atgreatpersonal

      expense to them selves,theirfam ilies,and theircom m tm ities.Thatcourtignored the shifting

      standards com pletely,shrugging itoffin callousdisregard.

             lnsum,thiscontroversyisjustaboutmakingthemegasocialmediawebsiteskeeptheir
      prom isesto consum ers.The goalofthe Stop SocialM edia Censorship Actisnotto punish

      disfavored,out-of-state businesses and to stop or deterthem from exercising theirFirst

      Am endm entrights in w aystheAmicidislikes.The goalisto force certain socialm edia w ebsites

      to honortheirprom isesand to live up to the w ay thatthey m arketed them selves from their

      inception in orderto induce reliance.Socialm edia w ebsites,like Facebook,m arked them selves

      asbeing neutralon religion and politics,and they should be legally forced to rem ain so despite

      the unw arranted inflated view thatthe em ployeeswho work therearrogantly harborfor

      them selves.

              E. TheFirstA m endm entIs O n The Side O fThe Stop SocialM edia Censorship A ct

             TheFirstA m endm entcombined w ith the state'sinherentpolicing pow ersto protect

      consum ers from fraud are the underlying legalbasissupporting the Stop SocialM edia

      Censorship Act. The state ofFlorida hasa narrow ly tailored com pelling interestto passthe Stop

      SocialM edia Censorship A ctin orderto protectthe varying religiousand politicalview softheir
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 25 of 69




      citizensfrom deceptive censorship tradepracticesbecause the D efendants,Youtube,and

      Facebook have setoutto create a digitalpublic square and they have successfully done so

      throughfraud.AttorneyGeneralBarrcalledtheconcerteddeceptiveeffortsofthemajorsocial
      m edia w ebsitesthe greatestGtbaitand switch''ofa11tim e.25 The Plaintiffsshould pressthe State

      ofFlorida to enactthe Stop SocialM edia Censorship A ctbecause the State ofFlorida has a

      narrow ly tailored com pelling interestto ensurethatitscitizensa11acrossthe politicaland

      religious spectrum sare perm itted to share theirview sin whatam ounts to asthe m odern-day

      digitalpublic square.26 rrhe Stop SocialM edia Censorship A ctisnotabouthelping D em ocratsor

      Republicansoraboutputting one religion overanother.ltisaboutm aking socialm edia w ebsites

      thatmarkedthemselvesasbeingneutralonissuesofreligionandpoliticstobejustthat.
      Dem ocratsin H aw aii,lthode lsland,and N ew York are the prim e sponsorofthe Stop Social

      M edia Censorship A ctbecause thisisabi-partisan problem .

                                           V.C ON CLUSIO N .

             ThisCourtm usteitherfind thatin orderto prevailthe Plaintiffsm ustproceed undera law

      like the Stop SocialM edia Censorship ActorthatFacebook cannotinvoke Section 230 as a

      defense in view ofthe petition and accessclause ofthe FirstAm endm ent.




             zsh% s://-   .rawstoc.coe zozo/os+ac-blasts-social-medias-bait-and-switch-and-censo
     rship-as-M p-suggests-hed-shut-dou -> itter/
             26 A sthe Suprem e Courthas said,Sçthe vastdem ocratic forum softhe lnternet, and social
     m edia in particular''havebecom eçtthem ostim portantplaces ...forthe exchange ofview s.''
     Packingham v.NorthCarolina,137S.Ct.1730,1735(2017)(cleanedup).AccordingtothePew
     Research Center,71% ofAm ericansgetnews from socialm edia.App.534.ltisnotsum rising
     then thatnew spublishersfeeltEincreasingly beholden''to digitalplatforms. App.90.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 26 of 69




                                         -.         P         e.N    e
                                                                    ..
           /s/christooherSevierEsu./ : v '    '$
                                              -
                                                .
                                               '...''
                                                         ,,



           DE FACTO ATTORN EY S GEN ERAL
           M ailing:118 16th Ave S #247 -M usic Row
           Nashville,'I'
                       N 37203
           (615)500-4411
           BCN :026577
           909 Santa RosaBlvd,
           FortW alton Beach,FL 32548
           ghos> arsm usico gm ail.com
           w wm soecialforcesoflibetwcom
           wwm chlisseviencom
           m .stopsocialm ediacensorshipacom
           1LT 27A JA G
           Bravo Tw o Zero
                                                    '
                                                    '5
                                     .
           /s/GreeDezevterEsa / . .',.--
                                .
                                         .---   .,. t.,--.
                                                         Z.-..
                                                             -.
                                                             '--
                                                               ...--'
           DEFAc'roATTORNEYSGEVERAI-
           BcN :24062695
           degeyterlaw@gmail.com
           9898 BissonnetStStc 626
           Houston,Texas 77036
           (713)505-0524
           A ttorney On BehalfO fSpecialForces OfLiberty &
           W arriorsForChrist

                                         CERTIFICATE O F SERV ICE

                 A true copy ofthe foregoing w asem ailed and/orm ailed to the follow ing address
           on August2,2021fortheAttorneysofrecord:Frank C.Dudenhefer,Jr.The Dudenhefer
           Law Firm,LLC 2721St.CharlesAve,Suite2A.New Orleans,LA 70130(504)616-5226
           Em ail:Fcdtaaw o aol.com ;John P.Coale 2901 Fessenden St.NW W ashington,DC 20008
           (202)255-2096Email:johnpcoale@ aol.com;JohnQ.KellyIvey,Barnum & O'Mara170
           MasonStreetGreenwich,CT 06830(203)661-6000Email:iqkelly@ibolam com;
           MichaelJ.Joneslvey,Barnum & O'Mara170M asonStreetGreenwich,CT 06830(203)
           661-6000;Roland A .Paullvey Banm m & O '
                                                  M ara 170 M ason StreetGreenw ich,CT
           06830(203)661-6000;RyanTougiasIvey,Barfltzm & O'M ara 170M ason Street
           Greenw ich,CT 06830 203-661-6000;Sean M .Ham illIvey,Barnum & O '
                                                                           M ara 170
           M ason StreetGreenwich,CT 06830 (203)661-6000;M atthew LeeBaldwin Vargas
           Gonzalez Hevia Baldwin,LLP 815 Ponce de Leon Blvd.Third FloorCoralGables,FL
           33134 (305)631-2528Fax:(305)631-2741Email:M Baldwl@ vargasGonzalez.com ;

           ks/christopherSevierEsq./
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 27 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 62 of 145


                                                                                                         1


                      IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                              DISTRICT OF FLORIDA MIAMI DIVISION

      Chris Sevier, DE FACTO ATTORNEYS
      GENERAL, John Gunter, SPECIAL
      FORCES OF LIBERTY, Richard
      Penkoski, WARRIORS FOR CHRIST
                                                           COMPLAINT FOR DECLARATORY
                                                           RELIEF AND INJUNCTIVE RELIEF
      Plaintiffs,

                 V.

       Merrick Garland, IN HIS OFFICIAL
       CAPACITY OF THE UNITED STATES,
       Ron DeSantis, IN HIS OFFICIAL
       CAPACITY AS THE GOVERNOR OF
       FLORIDA

                 Defendants.


                                          ORIGINAL COMPLAINT
      What the ACLU started in Reno American Civil Liberties Union, 521 US. 844 (1997), we intend
                          to finish and perfect. - De Facto Attorneys Genera/

                               Understanding the Stop Socia/ Media Censorship Act
                               buus:llwww, youtube,comlwatch?v=CCcOALXNteM
                                     http://www.s,pecia/forcesoflibertycoml

             1. This is an action for declaratory and injunctive relief that challenges the sole surviving

      provisions of the "Communications Decency Act of 1996 11 , 47 U.S.C. § 230 et. seq., 1 (hereinafter

      referred to as "Section 230") for namely violating the Petition and Access Clause of the First

      Amendment of the United States Constitution, as well as the Free Speech, Free Exercise and

      Establishment Clauses. The Plaintiffs attack this issue from a different angle than the Trump


             1
                 In 1996, Congress passed the Communications Decency Act of 1996, which amended
      the Telecommunications Act of 1934 with Section 230( c ), intending to promote the growth and
      development of Internet platforms, as wet I as to protect against the transmission of obscene
      materials over the Internet to children. Section 230 is vague and not the least restrictive means to
      fulfill any interests asserted by the government.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 28 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 122 of 145


                                                                            61


           Washington, DC 20816
           (801) 654-5973
           pastor@wfcchurch.org
           bttps;//www.wfcchurch,ocg
           (TO BE REPRESENTED PRO HAC)

           ls/Greg' Degeyter Esg./ ~     DuL...
           DE FACTO ATTORNEYS ijENElAt -
           BCN: 24062695
           degeyterlaw@gmail.com
           9898 Bissonnet St Ste 626
           Houston , Texas 77036
           (713) 505-0524
           Attorney On Behalf Of Special Forces Of Liberty &
           Warriors For Christ
           (PRO HAC APPL/CIATJON FORTHCOMING)
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 29 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 120 of 145


                                                                                                            59

      under the state statute without the lawsuit being automatically preempted by the Supremacy

      Clause in view of Section 230;

                E. Alternatively, requiring Defendant Governor DeSantis to call a special session

      pursuant to Article III, Section 3 of the Florida Constitution in step with his oath of office under

      Clause 3 of Article VI of the United States Constitution to deliberate enacting the Stop Social

      Media Censorship Act to cure Constitutional defects of SB7072 54 in view of the decision in

      Netchoice, LLC et al., v. Moody et. al. 4:2 lcv220-RH-MAF (N.D.F.L 2021 )(DE 113) so that the

      Plaintiffs and other Floridians who have been injured by social media websites can finally and

      properly petition the government for redress in a legally proper manner so that they could have

      the chance to be made whole again;

                F. Alternatively, declaring that the Plaintiffs could bring a lawsuit under§ 501.2041

      against social media websites that have victimized them and that§ 501.204 would not be

      automatically preempted by Section 230 because § 501.2041 within the state-law exemption

      subsection (e) subparagraph (3).

                G. Permitting an award of attorneys' fees and costs to Plaintiffs in an amount to be

      determined at trial.

                H. Permitting an award of such other and further relief as the Court may deem just and

      proper.

                I. Granting Plaintiff Sevier ECF filing access;

                J. Granting the Plaintiffs leave to file two separate motions for preliminary injunction,

      permanent injunction, and/or summary judgment and that they be given leave to file excessive

      pages for the same reasons the plaintiffs in Netchoice, LLC et al., v. Moody el. al.

      4:2lcv220-RH-MAF (N.D.F.L 2021) were given.
                54
                     SB7072 the bill which created §106.072, § 287.137, and§ 501.204
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 30 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 118 of 145


                                                                                                           57


      ___ 110. Plaintiffs re-allege and re-aver all of the allegations contained in the previous

      paragraphs. This claim for declaratory relief is pleaded in the alternative. 47 U.S.C. § 230(3)(c)

      states "Nothing in this section shall be construed to prevent any State from enforcing any State

      law that is consistent with this section. No cause of action may be brought and no liability may

      be imposed under any State or local law that is inconsistent with this section.

              111. The Plaintiffs seek a declaration that Section 230 on its face and as applied to the

      Plaintiffs does not violate the First Amendment only if Florida or any other state were to enact a

      statute, like the Stop Social Media Censorship Act, that is narrowly tailored to fall in the state

      law exemption under subsection (e) subparagraph (3) of Section 230 because a lawsuit brought

      under such a statute would allow litigants to seek redress against social media websites that act in

      bad faith and commit fraud.

              112. Issuing a declaration that clarifies the state-law exemption is not enough. Therefore,

      the Plaintiffs ask this Court to direct Governor Desantis to call a special session pursuant to

      Article 111, Section 3 of the Florida Constitution in step with his oath of office under Clause 3 of

      Article VI of the United States Constitution to enact the Stop Social Media Censorship Act to

      cure constitutional defects of SB7072 in view of the decision in Netchoice, LLC et al., v. Moody

      et. al. 4:21 cv220-RH-MAF (N.D.F.L 2021 )(DE 113) so that the Plaintiffs can finally have the

      actual ability to properly petition the courts of competent jurisdiction for redress against

       deceptive social media websites that defrauded and dehumanized them.

              113. The Plaintiffs seek declaration and clarification from the Court on whether the

       Plaintiffs and other injured Floridians could bring a lawsuit under § 501.2041 against social

       media websites that have victimized them in view of the preliminary injunction entered in
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 31 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 116 of 145


                                                                                                         55


             102. The social media websites would not have deplatforrned the Plaintiffs or similarly

      situated profile users but for the immunity purportedly offered by Section 230.

             103. Section 230(c)(2) purports to immunize social media companies from liability for

      action taken by them to block, restrict, or refuse to carry "objectionable" speech even if that

      speech is "constitutionally protected" under the Free Speech Clause and Free Exercise Clause of

      the First Amendment. 47 U.S.C. § 230(c)(2).

             104. In addition, Section 230(c)(l) also has been interpreted as furnishing an additional

      immunity to social media companies for action taken by them to block, restrict, or refuse to carry

      constitutionally protected speech.

             105. Section 230(c)(l) and 230(c)(2) were deliberately enacted by Congress to induce,

      encourage, and promote social medial companies to accomplish an objective-the censorship of

      supposedly "objectionable" but constitutionally protected speech on the Internet-that Congress

      could not constitutionally accomplish itself.

              I 06. Congress cannot lawfully induce, encourage, or promote private persons to

      accomplish what it is constitutionally forbidden to accomplish." Norwood v. Harrison, 413 US

      455, 465 (1973).

              107. Section 230(c)(2) is therefore unconstitutional on its face, and Section 230(c)(l) is

      likewise unconstitutional insofar as it has been interpreted to immunize social media companies

      for action they take to censor constitutionally protected speech.

              106. Section 230(c)(2) on its face, as well as Section 230(c)(l) when interpreted as

      described above, are also subject to heightened First Amendment scrutiny as content- and

      viewpoint-based regulations authorizing and encouraging large social media companies to censor

      constitutionally protected speech on the basis of its supposedly objectionable content and
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 32 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 114 of 145


                                                                                                          53


       Casey, 505 U.S. 833, 846-47 (1992), when he stated that "at the heart of liberty is the right to

       define one's own concept of existence, of meaning, of the universe." Hitler believed this as well

       and hung the same condescending message over the front gate of Buchenwald concentration

       camp. The largest religion in the United States is Secular Humanism, also referred to by

       theologians as anti-theism, postmodern individualistic western moral relativism and expressive
                        50
       individualism.

              96. The Plaintiffs have standing as taxpayers under F/ast v. Cohen, 392 U.S. 83 (1968)5 1

       and other cases to pursue this cause of action. The Plaintiffs have a logical nexus as taxpayers
                                                                                                52
       to pursue this cause of action as the authors of the Stop Social Media Censorship Act.

              50
                   Critical race theory, Black Lives Matter's ideology, Planned Parenthood's dogma, and
       the LGBTQ orthodoxy are doctrines that are inseparably linked to the religion of Secular
       Humanism. While Facebook, Twitter, and Youtube marketed themselves as being neutral on
       matters of religion, they have used Section 230 to excessively entangle the Nation with the
       irrational and licentious religion of Secular Humanism. What the Democrat party fails to
       understand is that Secular Humanism promotes licentiousness and is an attempt to justify
       practices that are inconsistent with the peace and safety of the state. The government has the
       right to regulate the fire out of Secular Humanism practices because the Free Exercise Clause is
       not absolute.
               51
                   The general rules regarding standing to challenge governmental actions are designed to
       ensure that courts are addressing actual cases that can be resolved by the judicial system.
       However, in some circumstances, individuals may seek to challenge governmental actions for
       which neither those individuals nor any other individuals could meet standing requirements.
       Indeed, the Supreme Court has noted that in some instances "it can be argued that if[someone
       with a generalized grievance] is not permitted to litigate this issue, no one can do so." United
       States v. Richardson, 418 U.S. 166 (1974). Generally, the Supreme Court has noted, "lack of
       standing within the narrow confines of Art.III jurisdiction does not impair the right to assert
       [one's] views in the political forum or at the polls." However, the ability of individuals to affect
       change through political and democratic means does not eliminate all cases where a large group
       of individuals would be affected by the challenged governmental action. In particular, the Court
       has specifically allowed taxpayer standing for claims arising under the Establishment Clause.
       Under the Flast exception to the general prohibition on taxpayer standing, taxpayers may raise
       challenges of actions exceeding specific constitutional limitations (such as the Establishment
       Clause) taken by Congress under Article I's Taxing and Spending Clause which is applicable to
       the states under the Fourteenth Amendment. Flast v. Cohen, 392 U.S. 83 (1968). As Justice
       Ginsburg shrewdly pointed out, "the underlying premise of Flast v. Cohen [is] that the
       Establishment Clause will be unenforceable unless we recognize taxpayer standing." Id. At 8
                52
                   The Plaintiffs pay every form of conceivable state and federal tax in Florida. The
       federal taxes that the Plaintiffs pay in Florida go to the United States' general fund. The salaries
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 33 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 112 of 145


                                                                                                        51

                                                                                                              ,,,,•• JI
             93. The Establishment Clause of the First Amendment forbids the enactment of any law,

      program, or practice "respecting an establishment of religion." Congress is required to pursue a

      course of neutrality with respect to religion.

             94. From the reasonable person perspective, Congress's enactment of Section 230 fails

      all three prongs of the Lemon Test and violates the First Amendment Establishment Clause for

      constituting a non-secular sham that lacks a primary secular purpose that has cultivated an

      indefensible legal weapon against non-observers of the religion of Secular Humanism, and for

      serving to excessively entangle the government with the religion of Secular Humanism. 48

             95. The Supreme Court and nearly all of the Federal Court of appeals have recognized

      that Secular Humanism is a religion for the purpose of the First Amendment's Free Speech, Free



              .a To pass muster under the Establishment Clause, a practice must satisfy the Lemon test,
      pursuant to which it must: ( 1) have a valid secular purpose; (2) not have the effect of advancing,
      endorsing, or inhibiting religion; and (3) not foster excessive entanglement with religion. Id. at
      592 (citing lemon v. Kurtzman, 403 U.S. 602 (1971)). It is important to understand that
      government action "violates the Establishment Clause if it fails to satisfy any of these prongs."
      Edwards v. Aguillard, 482 U.S. 578, 583 (1987); Agostini v. Felton, 521 U.S. 203, 218 (1997).
      The evidence will show that Congress's make Section 230 fails all three prongs of the lemon
      Test. At the core of the "Establishment Clause is the requirement that a government justify in
      secular terms its purpose for engaging in activities which may appear to endorse the beliefs of a
      particular religion." ACLU v. Rabun Cnty. Chamberof Commerce, Inc.,698 F. 2d 1098, 1111 (11th
      Cir.1983). This secular purpose must be the "pre-eminent" and "primary" force driving the
      government's action, and "has to be genuine, not a sham, and not merely secondary to a religious
      objective." McCreary Cnty, Ky. v. ACLU of Ky., 545 U.S. 844 (2005). Under this second prong
      of the lemon test, courts ask, "irrespective of the ... stated purpose, whether [the state action] ..
      has the primary effect of conveying a message that the [government] is advancing or inhibiting
      religion." Indiana Civil Liberties Union v. O'Bannon, 259 F.3d 766, 771 (7th Cir. 2001). The
      "effect prong asks whether, irrespective of government's actual purpose," Wallace v. Jaffree, 4 72
      U.S. 38, 56 n.42 (1985), the "symbolic union of church and state ... is sufficiently likely to be
      perceived by adherents of the controlling denominations as an endorsement, and by the
      nonadherents as a disapproval, of their individual religious choices." School Dist. v. Ball, 473
      U.S. 373, 390 (1985);see also Larkin v. Grendel's Den, 459 U.S. 116, 126-27 (l 982)(even the
      "mere appearance" of religious endorsement is prohibited). Congress's enactment of Section 230
      has constituted a "legal weapon that no [Christian or non-observer of Secular Humanism] can
      obtain." City of Boerne v. Flores, 521 U.S. 507 (1997). Social media websites have wielded a
      legal weapon in direct violation of prong II of Lemon.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 34 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 110 of 145


                                                                                                         49

                                                                                                              .~,... I
              76. The Plaintiffs seek a declaration that Section 230 on its face and as applied to the

      Plaintiffs as victims of bad faith social media censorship violates the Petition Clause of the First

      Amendment to the U.S. Constitution.

              77. Based on prior interpretations of Section 230 by the judicial branch, the Plaintiffs are

      under the apprehension that Section 230 serves as a total immunity blanket for social media

      websites that falsely market themselves and censor consumers after inducing them to invest.

                                       FREE SPEECH - COUNT TWO
                                 [U.S. Const., amend. 1 (Freedom of Speech))

              78. Plaintiffs re-allege and incorporate by reference all allegations set forth above.

              79. The Free Speech Clause of the First Amendment to the U.S. Constitution provide:

      "Congress shall make no law ... abridging the freedom of speech."

              80. The Challenged Provision prevents speech and expressive activity by allowing social

       media websites to act in bad faith while engaging in fraud, false advertising, theft-by-trick,

       breach of contract, unfair dealing, and deceptive trade practices with immunity.

              81. The Challenged Provision is unconstitutionally overbroad on its face because its

       unconstitutional applications are substantial in relation to its legitimate applications.

              82. As applied to the Plaintiffs, the Challenged Provision unconstitutionally restricts their

       protected speech.

              83. The Challenged Provision is not narrowly tailored to any legitimate, compelling, or

       overriding government interest.

               84. The Challenged Provision violates the Free Speech of the First Amendment in its

       making by Congress and its enforcement.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 35 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 108 of 145


                                                                                                         47

      [the Plaintiffs] freedom of speech" and '"the [Plaintiffs] right to petition the government for

      redress of grievances" in the wake of bad faith acts of social media websites that have engaged in

      self-evidently immoral consumer protection violations to include indecent deceptive trade

      practices, fraudulent inducement, unjust enrichment, bad faith. unfair dealing, breach of contract.

      and false advertising.

                65. The First Amendment right to petition the government for redress of grievances

      encompasses both the right to attempt to persuade the legislative and executive branches and the

      right to access the courts. California Motor Tramp. Co. v. Trucking Unlimited. 404 lJ .S. 508. 510

      (1972).

                66. While at the United States Capitol in D.C. in the halls of the Senate Russell building,

      in a heated exchange with Mark Zuckerberg, Plaintiff Sevier did the Christian thing and

      threatened to sue Mark Zuckerberg's "as@#$$ into powder," if his entity did not "stop its

      political and religious censoring of theists for being theists. In response, Mr. Zuckerberg,

      authorized agents, retorted that Facebook would invoke a Section 230 immunity blanket defense

      in the litigation threatened by De Facto Attorneys General, stating that Facebook could do

      "whatever the hell it wanted." 47 The posturing ofFacebook's CEO combined with judicial

      interpretation of Section 230 has given the Plaintiffs the reasonable apprehension that the making

      of Section 230 by Congress constituted a legal blockade that has stopped the Plaintiffs from

      being able to seek redress from the government for the bad faith injurious actions of social media

      websites, like Facebook, that has harmed the Plaintiffs personally.

                67. Pursuant to Section 230, the government's creation or enforcement or lack of

      responsiveness to Section 230 has encouraged social media websites to censor the


      47
        This interaction is included pursuant to the state of mind exception of the hearsay rule, and not
      to prove the truth of the matter asserted.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 36 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 106 of 145


                                                                                                             45


       beings at conception and convience abortions are self-evidently immoral and subversive to

       human florishing;" (6) "the First Amendment Establishment Clause is the underlying legal basis

       for the Hyde Amendment and for the government to award public funds to convenience abortion

       providers is unconstitutional under the Establishment Clause for failing the prongs of the Lemon

       Test;" (7) "Black Lives Matter thinks that only the lives fthat matter are the one's who agree

       with their communist ideology - see Candice Owens;" (8) "the reason it is called the 'gay pride

       movement' is because everyone knows that there is nothing to be 'proud' about;" (9) ''when a

       person says 'love is love' what they really mean is that they are perfectly ok with government

        assets being used to crush anyone who dares to suggest that homosexuality is entirely immoral,

        which is a position that is unloving;" (10) critical race theory is racists; (11) "Jesus is Lord;"

        ( 12) ''what non-theistic leftist don't seem to understand is that love without truth is just shallow

        sentimentality."

               61. In a trial against social media webistes, the Plaintiffs could show that the social media

        websites decision to delete, shadow-ban, and censor the Plaintiffs' profiles costs the Plaintiffs

        hundreds of thousands of dollars. This is especially true in the case of Warriors For Christ, which

        had accumulated over 226,000 followers on Facebook, 575,000 followers on Youtube, and

        335,000 followers on Twitter. Warriors For Christ followers tuned in to watch weekly sermons

        provided by Pastor Rich and made donations to the ministry through its social media profiles. In

        a coordinated effort, social media websites deleted, banned, or froze Warriors For Christ user

        profiles just because the messages offered by Pastor Rich offended the delicate sensibilities of

        the brainwashed employees who work for the social media website in response to their refusal to

        think logically. After building entire business platforms on social media websites with the

        promise that the social media websites were neutral on politics and religion, the Plaintiffs have
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 37 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 104 of 145


                                                                                                            43


             56. While residing in West Virginia (4th Circuit), Tennessee (6th Circuit), Florida (11th

      Circuit), Louisiana (5th Circuit), the District Of Columbia (DC Circuit) and elsewhere, the

      Plaintiffs were induced and enticed to contract witih Facebook, Twitter, Youtube, and Tictok,

      creating and investing substantially in user profiles on the promise that the platfonns were (I)

      free, (2) fair, (3) open to the public, (4) a place where the free exchange of ideas by the user was

      pennitted and encouraged, and (6) neutral on issues of religion and politics.

             57. At the time the Plaintiffs created their user profiles just about everyone they knew had

      a user profile to include people who shared the same religious and political beliefs as themselves.

      The Plaintiffs, like virtually all of the other billions of users of social media websites, did not

      retain lawyers who are subject matter experts in digital contracts to review the tenns of services

      of what was apparently an adhesion contract. Instead, the Plaintiffs predominately consider how

      social media websites marketed themselves as being neutral on political and religious speech in

      deciding to create and invest substantially in their user profiles. The social media websites gave

      the Plaintiffs and millions of others the reasonable expectation that religious and political views

      could be expressed at will without the fear of punishment and reprisal by the social media

      website employees.

              58. The Plaintiffs are Christ-Followers who believe that the Bible is the Divine word of

      God and that Jesus Christ was exactly who He said He was. See John 14:6. The Plaintiffs are

      advocates for the radically transfonnative gospel narrative and feel compelled to attempt to

      gracefully fulfill the great commision in response to the love they believe that God has for them.

      See John 3: 16; see Matthew 28: 16-20. The gospel can in-part be summarized as, "humans are

      far worse than we ever dared to imagine, but we are far more loved by God than we could have

      ever dreamed." It is a faith-based worldview that humbles them and uplifts believes at the same
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 38 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 102 of 145


                                                                                                        41


       SB12, paid Facebook large amounts to promote his campaign posts on his user profile. Facebook

       pocketed the money and did not allow the campaign advertisements to be viewed by the public.

       Then Facebook began shadow banning Senator Hughe's posts and shutting down his profile page


       Post's story about a Black Lives Matter co-founder's expensive real estate purchases, citing the
       story as against its "community standards."
               Individuals and journalistic enterprises alike have had to grapple with social media
       platfonns' inconsistent and unfair practices regarding COVID-19. In February 2021, Face book
       announced that it would expand its content moderation on COVID-19 to include "false" and
       "debunked" claims such as that "COVID-19 is man-made or manufactured." It blocked the New
       York Post's article written that month suggesting that the virus could have leaked from a Chinese
       virology lab .. But now, given "ongoing investigations into the origin of COVID-19 and in
       consultation with public health experts," Facebook has decided that it will no longer "remove the
       claim that COVID-19 is man-made or manufactured."
               The social media platfonns' behavior has also affected politicians. YouTube removed a
       video of Governor Ron Desantis holding a panel with pandemic health experts for allegedly
       violating community standards regarding COVID-19 medical infonnation. YouTube stated that
       the video included infonnation on mask-wearing that "contradicts the consensus of local and
       global health authorities." In April 2020, Twitter terminated the account of Howie Hawkins, a
       Green Party candidate for President, for allegedly violating its rule on "impersonation." And in
       early 2021, Facebook, Twitter, lnstagram, and YouTube banned President Trump in the wake of
       the January 6 Capitol riot out of concerns that he would encourage violence on their platforms,
       while taking no action against Representative Maxine Waters for her statements to protestors
       during Derek Chauvin 's trial for the murder of George Floyd.
               Social media platfonn users are not always notified that they have been deplatfonned or
       given an explanation for how they violated the platforms' content guidelines. When a social
       media platform shadow bans a user, that user is still able to access the platform, post content, and
       comment on others' posts, but their actions are invisible to all other normal users. The user is not
       notified of the shadow ban. In one instance, a user was shadow banned from Reddit but
       continued to spend four to five hours a day posting content for weeks before realizing that the
       content was invisible to all other nonnal users.
               These examples of social media platforms' inconsistent and unfair practices are further
       evidenced by systematic examinations of how the platforms implement their own content
       guidelines. Social media platfonns apply their content guidelines differently to posts with similar
       content,, and some suspend the accounts of right-leaning individuals at a higher rate than
       left-leaning individuals,. Officials of the platforms themselves have admitted that employees in
       charge of content moderation "could be biased and pursuing their own political agendas."
               The social media platfonns' inconsistent treatment of user content would be bad enough
       if they were transparent about how they make moderation decisions. But some of the most
       important platforms are notoriously secretive about such matters, even while publicly
       claiming-<ontrary to the public record-that they apply their policies "in a way that is fair and
       consistent to all," (quoting prior version of Facebook report on enforcement of community
       standards). Perhaps most notoriously, senior Google executives have publicly claimed that the
       company does not manually alter search results despite public reporting to the contrary.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 39 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 100 of 145


                                                                                                         39


               52.    The Plaintiffs authored the Stop Social Media Censorship Act for all 50 states, not

      for personal glory or donations but because it is the right thing to do and because as Christian

      missionaries, the Plaintiffs have set out to advance human flourishing as far as they are able.

               53. Defendant Attorney General Garland is the chief legal officer of the United States

      and heads the United States Department of Justice, which is the agency of the United States

      government responsible for enforcement of federal civil laws, including the statute at issue in

      this case. 43

               54. Governor Desantis is the Governor of Florida. He resides in Florida and is sued in

      his official capacity. His staff members were the architects of SB7072 which has been set on the

      path of nullification in Netchoice, LLC et al., v. Moody et. al. 4:2lcv220-RH-MAF (N.D.F.L

      2021 )(DE 113). Defendant Governor De Santis has the authority under Article III, Section 3 of

      the Florida Constitution to convene a special session so that the Stop Social Media Censorship

      Act can be enacted in a manner that will allow the Plaintiffs here and the Trump Plaintiffs in

      Trump v. Twitter, 1:2 l-cv-22441 (S.D.F.L. 2021) to get relief from the government for their

      injuries inflicted by social media websites that engage in breach of contract, bad faith, unfair

      https://www.specialforcesofliberty.com/. Here is a short video that the Plaintiffs provide to state
      legislatures who prime sponsor, co-sponsor, or support the bill so that they can easily understand
      the bill and the issues involved: <https://youtu,be/CCcOALXNteM).
               Over 25 states moved on two primary bills written to stop the on-going problem of social
      media censorship that were drafted by either De Facto Attorneys General or Professor
      Hamburger of Columbia Lawschool. Countless Republicans and Democrats prime sponsored,
      co-sponsored, or supported these legislative measures. For a breakdown by state and by prime
      sponsor for the 2021 legislative session and the 2022 legislative session of the proposed language
      of the bills see Appendix A.
      43
         Attorney General Garland is unfit for the job because his paramount agenda is to excessively
      entangle the government with the religion of Secular Humanism in direct violation of the
      Establishment Clause. Attorney General Garland lacks the character and fitness to serve on the
      courts or as Attorney General because he does not understand the differences between "right and
      wrong," "real and fake," and "secular and non-secular." This individual has checked his brain at
      the door of secular humanism to the point that he does not even operate in objective reality or see
      that most of the Democrat party platform is cultish and unconstitutional under the Establishment
      Clause.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 40 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 98 of 145


                                                                                                          37


       Graham Foundation had over a million followers on his facebook profile page. The Plaintiffs

       were followers of his page and benefitted greatly from his life-giving posts that were rife with

       Bible verses. One day, Facebook's employees decided to delete Pastor Graham's Facebook page

       without warning, simply because the employees felt entitled to metaphorically crusify Pastor

       Graham and punish his followers for seeking the truth of the Gospel. Deleting Pastor Graham's

       profile had transferable injury on the Plaintiffs who were not only inconvenienced but stifled by

       the threat of deletion themselves.

                                        JURISDICTION AND VENUE
               47. This case arises under the United States Constitution and the laws of the United

       States and presents a federal question within this Court's jurisdiction under Article III of the

       federal Constitution and 28 U.S.C. §§ 1331 and 1361.

               48. The Court has the authority to grant declaratory relief pursuant to the Declaratory

       Judgment Act, 28 U.S.C. § 2201 et seq.

               49. The Court has the authority to award costs and attorneys' fees under 28 U.S.C. §

       2412.

               50. Venue is proper in this district under 28 U.S.C. § 1391(e)

                                                 THE PARTIES

               51. John Gunter Jr. is the executive director of Special Forces Of Liberty. Christopher

        Sevier Esq. is the executive director of De Facto Attorneys General. Pastor Rich Penkoski is the

        executive director of Warriors For Christ. Deb Maxwell is a Florida chapter leader of Special

        Forces Of Liberty and Warriors For Christ. De Facto Attorneys General, Special Forces Of

        Liberty, and Warriors For Christ are partners, who have served as administrators on social media

        websites through Facebook, Twitter, Youtube, and Tictok. Plaintiff Gunter lives in Miami, and
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 41 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 96 of 145


                                                                                                             35


               45. Seventh, perhaps the biggest distinction between the Stop Social Media Censorship

        Act and SB7072 is that the Stop Social Media Censorship only applies to social media websites

       that have more than 75 million profile users that were never affiliated with any particular

        religious or political party from their inception. 39 A social media website that was affiliated with

        a religious or political party can, therefore, continue to censor users at will, since they do not

        suffer from the same false marketing problem. 40 If from their inception Facebook, Twitter,

        Youtube, or Tictok had openly marked themselves as being aligned with the Democrat Party or

        with the licentious religion of secular humanism, then they would have a defense for the removal

        of political and religious speech that does not happen to confomt to their favored religious and

        political worldviews. But those social media websites that have brutalized the Plaintiffs and

        relevant for the purpose of the state having jurisdiction to regulate those contracts because the
        contract at issue is undoubtedly a contract of adhesion. Twitter and Facebook have billions of
        subscribers, they never had a realistic expectation that the Plaintiffs would employ lawyers to
        review their contract. Therefore, the contract is a contract of adhesion. Accordingly, the
        specific temts of the adhesion contract do not matter. Schnabel v. Trilegiant Corp., 697 F.3d 110,
        119, 126-27 (2d Cir. 2012). However, what does matter is the fact that Twitter, Facebook, and
        Youtube have conspired to falsely market themselves as being "free, fair, open to the public, and
        open to all religious and political ideas" to induce reliance only to then break their promise and
        censor certain users in bad faith. This is a problem of broken promises flowing out of egoism.
                  39
                     The reason why the Stop Social Media Censorship Act only applies to social media
        websites that have more than 75 million users is not to treat different potential speakers
        differently. The reason for this threshold is because the purpose of Section 230 was to allow
        websites on the internet to grow without the fear of certain liability. The evidence shows from
        the reasonable observer perspective that a social media website that has over 75 million profile
        users has "sufficiently grown." Therefore, a statute, such as the Stop Social Media Censorship
        Act, that allows victims of the deceptive, fraudulent, and dishonest honest trade practices of
        social media websites to acquire relief against a social media provider with more than 75 million
        subscribers is consistent with the spirit and "growth goals" of Section 230, which further causes
        it to fall squarely in the state-law exemption. The 75 million threshold is not imposed to treat
        smaller and larger social media websites differently. The threshold is included out of respect for
        the doctrine of preemption so that the Stop Social Media Censorship Act will squarely fall in the
        state-law exemption.
                  "° A Black Lives Matter social media website, a Christian social media website, a Muslim
        social media website, an LGBTQ social media website could censor any profile user who
        opposed their fundamental doctrine and not be subjected to liability under the Stop Social Media
        Censorship Act, if they made their affiliation and preference of a certain worldview known
        upfront.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 42 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 94 of 145


                                                                                                             33


             copyright infringement; 9. Is excessively violent; and l 0. Constitutes harassing spam of
             the commercial, not religious or political, nature. 33

      These parallel exemptions and exceptions are all based on common sense. The government has a

      narrowly tailored compelling interest to uphold community standards of decency.

             41. Third, by framing the issues as breach of contract, bad faith, false advertising, unfair

      dealing, unjust enrichment, deceptive trade practices, and consumer protection violations, the

      Stop Social Media Censorship Act fulfills a litany of compelling government interests in ways

      that SB7072 fails to do so. 34

              42.   Fourth, by framing the issue as arising under breach of contract, bad faith, fraudulent
      inducement, false advertising, unjust enrichment principles, a social media website sued under

      the Stop Social Media Censorship Act could not assert "good faith" protections under Section

      230(c)(2)(A). 3s Judge Hinkle failed to pick up on this critical factor in Netchoice, LLC et al., v.

              33
                  Because the Stop Social Media Censorship Act neatly parallels the spirit and intent of
      Section 230, it "threads the needle" in a way that SB7072 does not. From every angle, it is clear
      that the Stop Social Media Censorship Act has been crafted for all 50 states in a manner that
      respects federal law, while allowing consumers to be protected from deceptive trade practices.
      The Stop Social Media Censorship Act respects the doctrine of preemption and the First
      Amendment rights of social media websites, while protecting consumers from deceptive trade
      practices.
              3,1 The Stop Social Media Censorship Act "promote[s] the widespread dissemination of

      information from a multiplicity of sources," an interest that the Supreme Court in Turner had "no
      difficulty concluding" was "an important governmental interest." Turner Broad. Sys., Inc. v. FCC
      ("Turner"), 512 U.S. 622, 662-63 ( 1994). Ensuring that the public "has access to a multiplicity
      of information sources," the Supreme Court explained, "is a governmental purpose of the highest
      order, for it promotes values central to the First Amendment." Id. at 663. Furthermore, Florida
      has a substantial interest in protecting its residents from unfair or deceptive acts or practices in
      commerce. See FLA. STAT.§ 501.204; Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447,460
      (1978); Crellin Techs., Inc. v. Equipment/ease Corp., 18 F.3d I, 12 (1st Cir. 1994).Additionally,
      Florida also has a compelling interest in preserving the democratic process and ensuring fair
      elections. Burroughs v. United States, 290 U.S. 534 ( 1934 ); Curry v. Baker, 802 F.2d 1302, 1317
      (11th Cir. 1986).
              11
                  Section 230(c)(2)(A) does not provide blanket immunity. It only applies when an
      interactive computer service acts in "good faith." While the parameters of "good faith" immunity
      under Section 230(c)(2)(A) are not necessarily well-defined in the case law, courts might
      ultimately conclude that a social media platform's acting differently than how it marked itself
      and shifting its standards is determinative as to whether the platform acted in "good faith." See
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 43 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 92 of 145


                                                                                                         31


              36. There are several factual differences between SB7072 and the Stop Social Media

                                                                                   30
       Censorship Act that are appropriate to identify for this Honorable Court.

              3 7.   E.im, SB7072 is vague and the Stop Social Media Censorship Act is not. 31
              38. The Stop Social Media Censorship Act is not vague whatsoever in view of its ten

       legislative findings and purpose section and the straightforward structure of the language. The

       legislative findings of the Stop Social Media Censorship Act spell out the legislative intent in a

       common sense manner.

              39. Furthermore, the purpose and legal framework of the Stop Social Media Censorship

       Act is crystal clear, whereas the purpose of SB7072 is not. The purpose section of the Stop

       Social Media Censorship Act states:


              30
                   Never since the inception of American jurisprudence has a plaintiff brought a lawsuit
       under a state statute and argued that the Section 230 immunity defense could not be successfully
       invoked because the lawsuit was filed under a statute that fell within the state-law exemption,
       piercing through the Section 230 immunity defense. Yet, when comparing the Stop Social Media
       Censorship Act to SB7072, the Amici somewhat agree with Judge Hinkle's sentiment that the
       "statutes [created by SB7072] are not narrowly tailored" and might constitute an "instance of
       burning the house to roast a pig." See Netchoice, LLC et al., v. Moody et. al.
       4:2lcv220-RH-MAF (N.D.F.L 2021) (page 27 of DE 113). See also, e.g., Reno v. American
       Civil Liberties Union, 521 U.S. 844, 882 (1997); Sable Commc'n of Cal., Inc. v. FCC, 492 U.S.
       115, 131 (1989). It would be more accurate to say that striking down Section 230 of the CDA
       completely would be an "instance of burning the house to roast a pig" when the Stop Social
       Media Censorship Act is obviously the cure-all from the perspective of any reasonable observer
       to this ongoing dilemma because it falls squarely in the state-law exemption.
                31
                   "A fundamental principle in our legal system is that laws which regulate persons or
       entities must give fair notice of conduct that is forbidden or required." FCC v. Fox TV Stations,
       Inc., 567 U.S. 239, 253 (2012). "[A]n enactment is void for vagueness if its prohibitions are not
       clearly defined." Grayned v. City of Rockford, 408 U.S. 104, 108 (1972). To pass muster, laws
       must "give the person of ordinary intelligence a reasonable opportunity to know what is
       prohibited" and prevent "arbitrary and discriminatory enforcement" by "provid[ing] explicit
       standards for those who apply them." Id.; accord Wo/lschlaeger v. Governor, 848 F.3d 1293,
       1320 (11th Cir. 2017). Although greater clarity is necessary when a statute regulates expression,
       "perfect clarity and precise guidance have never been required even of regulations that restrict
       expressive activity," Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989); see also Grayned,
       408 U.S. at 110 ("Condemned to the use of words, we can never expect mathematical certainty
       from our language."). Furthermore, ''the mere fact that close cases can be envisioned" does not
       "render[] a statute vague." United States v. Williams, 553 U.S. 285,305 (2008).
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 44 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 90 of 145


                                                                                                         29


               £6l Fraudulent inducement: and
               (7) The stifling of political and religious speech in the modem-day digital public sguare
       cultivated by social media websites that have achieved critical mass through fraud.
               Section 3, Social media website speech; cause of action: penalties,-
               (1) As used in this section, the term:
               <a} "Algorithm" means a set of instructions desiimed to perform a specific task.
               Cb} "Hate speech" means a phrase concerning content that an indivjdual finds offensive
       based on his or her personal moral code.
               (c) "Obscene" means that an average person. applying contemporazy community
       standards. would find that, taken as a whole. the dominant theme of the material appeals to
       prurient interests,
               {d} "Political speech" means speech relatins to the state, government, body politic. or
       public administration as it relates to governmental policymaking. The term includes speech by
       the government or a candidate for office and any discussion of social issues, The term does not
       include speech concerning the administration. law. or civil aspects of government,
               <e} "Religious speech" means a set of unproven answers, truth claims, faith-based
       assumptions, and naked assertions that attempt to explain such greater questions created, what
       constitutes right and wrong what happens after death.
               (0 "Social media website":
                I, Means an Internet website or application that enables users to communicate with each
       other by posting information, comments, messages, or images and that meets all of the following
       requirements:
               i. Is open to the public.
               ii, Has more than 75 million subscribers with personal user profiles,
               iii, From its inception, has not been specifically affiliated with any one religion or
       political party,
               iv. Provides a means for the website's users to report obscene materials and has in place
       procedures for evaluating those reports and removing obscene material: and
               Y, Allows for subscribers to sign up for a personal user
       profile page or account where beliefs and preferences can be expressed by the user,
               2, The term does not include a website that merely permits members of the general oubljc
       to post comments on content published by the owner of the website.
               (g) "User profile" means a collection of settings and information associated with a user
       or subscriber who sjgns up for an account made available by a social media website, Such
       accounts often include the ex.plicit digital representation of the identity of the user or subscriber
       with respect to the operating environment of a socjal media website. Such accounts often
       associate characteristics with a user or subscriber, which may help in ascertaining the interactjve
       behavior of the user along with their personal preferences and beliefs.
               (2}(a} The owner 0 r operator of a social media website who contracts with a social media
       website user in this state is suqject to a private ri,iht ofactjon by such user jfthe social media
       website purposely:
                1. Deletes or censors the user's religious speech or political speech: or
               2. Uses an algorithm to disfavor or censure the user's religious speech or political speech.
               (b) Asocial media website user may be awarded all 0 f the foHowjng damages under this
       section:
                1. Up to $75,000 in statutory damages.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 45 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 88 of 145


                                                                                                          27

             33. The "state-law exemption" is the only provision of Section 230 that speaks directly

      to the relationship between this federal statute and state law expressly preserves the states'

      authority to "enforc[e] any State law that is consistent with this section." 47 U.S.C. § 230(e)(3).

             34. In the wake of the decision in Netchoice, LLC et al., v. Moody et. al.

      4:21 cv220-RH-MAF (N .D.F.L 2021 )(DE 113) regarding SB7072, it is unclear whether the courts

      are suggesting that no state statute could fall in the state-law exemption that would allow the

      Plaintiffs to acquire relief against the deceptive bad faith trade practice routinely perpetrated by

      social media websites. 29 On the one hand, the Plaintiffs in this case have sensibly concluded that

      Section 230 does create total and perpetual immunity as a result of Congressional action for

      social media websites who engage in fraudulent and bad faith consumer protection violations,

      and therefore, the statute violates the First Amendment's Petition and Access Clause. On the

      other hand, the Plaintiffs believe that perhaps Governor DeSantis and the Florida general

      assembly errored in enacting SB7072 over the amended version of the Stop Social Media

      Censorship Act and that if the Stop Social Media Censorship Act was enacted, then and only

      then could the Plaintiffs and other similarly situated victims legitimately seek redress from the

      government regarding the deceptive trade practices perpetrated social media websites.

              35. The language of the Stop Social Media Censorship Act was carefully and

      intentionally written by the Plaintiffs for all 50 states so that it would fall squarely in the

              29
                  Because it is possible that the Stop Social Media Censorship could be construed to be
      unconstitutional or preempted by Section 230, as was seeming the case with SB7072, then the
      Plaintiffs First Amendment claim to strike down Section 230 must prevail under Cf Agency for
      Int 'I Dev. v. All.for Open Soc 'y Int'/, Inc., 570 U.S. 205,214 (2013) (discussing when
      conditions on federal funding "result in an unconstitutional burden on First Amendment rights").
      Accordingly, the courts should not lightly conclude that Congress made a law that not only
      allows unbridled censorship, but also prevents states from doing anything about it. The states
      have an ongoing compelling interest to protect their citizens in step with their police powers
      under the Tenth Amendment of the United States Constitution from fraud, deceptive trade
      practices, breach, bad faith, etc - none of which is protected speech for purposes of the First
      Amendment. It is up to this Court to decide the fate of the state-law exemption and Section 230.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 46 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 86 of 145


                                                                                                          25


              30. The Plaintiffs in this case, unlike the Trump Plaintiffs in their cases, contend that

       there are valid uses of Section 230 that should remain in place, if and only if this Court clarifies

       that the state-law exemption can be used by states to provide consumers with the means for

       recourse, as was perhaps intended by Congress. 27 However, what has been happening to the

       Plaintiffs, the Trump plaintiffs, and millions of profile users, who are both registered Democrat

       and Republican, is that social media websites have been arbitrarily censoring users speech in bad

       faith when it just so happens to offend the delicate sensibilities of the employees who happen to

       work at the social media website at the time of the censorship. When censored individuals file a

       lawsuit against the social media website for such injurious wrongdoing, the social media

       defendants invariably float the same questionable argument that they were "merely engaging in

       'editorializing' and should, therefore, not be held liable in view of the Section 230 absolute

       immunity shield." So far in these kinds of cases, the courts have reluctantly allowed the social

       media defendants to barely escape liability, like a man jumping through flames. See 1
              27
                 Preliminarily, Section 230 should be explained so that a fifth-grader can understand it.
       Basically, Section 230 was a federal statute created by Congress that was part of the
       Communications Decency Act (CDA). The Communications "Decency" Act was designed to
       promote "decent" speech, not the "deceptive trade practices" that social media websites have
       engage in to the direct injury of the Plaintiffs. Section 230 allows for certain internet
       intermediaries to invoke an immunity defense for the harmful acts of third parties, if and only if,
       the internet intermediary was not acting as a publisher/speaker/common carrier to a certain
       arbitrary and hard to determine degree. So, since that explanation is still confusing and since
       trying to determine whether a platform provider was a speaker, publisher, or common carrier
       tends to be a linguistic nightmare, the best way for anyone to understand a valid Section 230
       immunity defense is through the following example: if a Floridian maliciously posts a
       defamatory comment on Twitter against a person from New York, the New Yorker who was
       defamed could legitimately sue the Floridian for defamation. However, if the New Yorker named
       Twitter as a co-defendant in the lawsuit, then Youtube could successfully file a motion to dismiss
       under FRCP 12 et. seq. invoking Section 230 immunity defense as the legal basis, and
       legitimately have the lawsuit dismissed with prejudice against it.
               That example involves a good use of Section 230 - showing that Section 230 is good law
       - because Youtube was merely acting as an innocent platform in that scenario. Therefore, this
       Court could find that Section 230 does not violate the First Amendment Petition but only if it
       finds that the Stop Social Media Censorship Act, if enacted, would fall in the state-law
       exemption and not be preempted by the doctrine of preemption like SB7072 was.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 47 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 84 of 145


                                                                                                               23


       Petition and Access Clause of the First Amendment and subject the Plaintiffs to hannful fraud

       without remedy. Former Attorney General Bill Barr described this scenario as "the greatest bait

       and switch in history" stating that social media websites created the modern-day public square

       "by saying that they were open to all views" until they reached critical mass only to prove

       otherwise aft.er the fact. (See interview with Michael Knowles of the Daily Wire on Verdict with

       Ted Cruz: https://youtu.be/_ HV qRE-6bkc)

              27. Section 230(b)(l) asserts that "it is the policy of the United States to promote the

       continued development of the Internet and other interactive computer services and other

       interactive media" but that policy must fail if completely blocks aggrieved parties, like the

       Plaintiffs and the Trump plaintiffs, from having the opportunity to petition the government for

       redress against social media websites that have engaged in harmful consumer protection

       violations in view of the First Amendment. 24

              28. Section 230(c)(2)(A) does not apply for blanket immunity for social media websites
                                   25
       that censor in bad faith.        Yet, so far, this has been misconstrued by the courts to allow for a

               24
                  As discussed in the Harvard Journal of Law & Public Policy, Leary, Mary Graw,
       The Indecency and Injustice of Section 230 of the Communications Decency Act, Vol. 41, No. 2,
       pg. 564, 565 (2018): Congress expressly stated that th[is] is the policy of the United States 'to
       ensure vigorous enforcement of Federal criminal laws to deter and punish trafficking in
       obscenity, stalking, and harassment by means of computer.' That said, Congress appeared to
       recognize that unlimited tort-based lawsuits would threaten the then-fragile Internet and the
       'freedom of speech in the new and burgeoning Internet medium.' Although these two goals
       required some balancing, it was clear from the text and legislative history of§ 230 that it was
       never intended to provide a form of absolute immunity for any and all actions taken by
       interactive computer services. Section 230 is not 'a general prohibition of civil liability for
       web-site operators and other content hosts.' Rather, Congress sought to provide limited
       protections for limited actions.
               25 Section 230(c)(2)(A) does not provide blanket immunity. It only applies when an

       interactive computer service acts in "good faith." While the parameters of"good faith" immunity
       under Section 230(c)(2)(A) are not necessarily well-defined in the caselaw, courts might
       ultimately conclude that a social media platform's acting differently than how it marked itself
       and shifting its standards is determinative as to whether the platform acted in "good faith." See
       Smith v. Trusted Universal Standards in Elec. Transactions, Inc., 2010 WL 1799456, at *7
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 48 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 82 of 145


                                                                                                           21


                 <3} to encourage the development of technologies which maximize user control over what
        information is received by individuals, families, and schools who use the Internet and other
        interactive computer services:
                 (4) to remove disincentives for the development and utjljzatjon of blocking and filtering
        technoJoaies that empower parents to restrict their children's access to objectionable or
        imapprnprjate onJioe material: and
                 CS} to ensure vigorous enforcement of Federal criminal laws to deter and punish
        trafficking in obscenity, stalking, and harassment by means of computer.
        (c::) Protec::tion for "Good Samaritan".bJoc::king and sc::reeniu1 of offensive material
                 C1) Treatment of pub Ji sher or speaker
                 No provider or user of an interactive computer service shall be treated as the publisher or
        speaker of any information provided by another information content provider.
                 (2) Civil liability
                 No provider or user of an jnteractjve computer service shall be held JjabJe on account
                 CA} any action voluntarily taken in good faith to restrict access to or availability of
        material that the provider or user considers to be obscene, lewd, lascivious, filthy. excessively
        violent. harassing, or otherwise objectionable, whether or not such material is constitutionally
        protected· or
                 CB) any action taken to enable or make avajlabJe to information content providers or
        others the technical means to restrict access to material described in paramph n}. [1 J
        Cd} Obligations of interactive computer service
                 A provider of interactive computer service shall, at the time of entering an agreement
        with a customer for the provision of interactive computer service and in a manner deemed
        appropriate by the provider. noti(y such customer that parental control protections <such as
        computer hardware, software. or filtering servjces} are commercially available that may assist the
        customer in limiting access to material that is harmful to minors. Such notice shall identify, or
        provide the customer with access to information identifying. current providers of such
        protections,
        Ce} Effect on other Jaws
           (1} No effect on criminal law
                 Nothing in this section shall be construed to jmpair the enforcement of section 223 or 231
        of this title. chapter 71 (relating to obscenity} or 110 (relating to sexual exploitation of children)
        of title I8, or any other Federal crjmjnal statute,
                 C2} No effect on intellectual property law
                 Nothin1: in this section shan be construed to limit or expand any Jaw pertainin1: to
        intellectual property.
                 (3) State law
                 Nothin1: io this section shall he construed to prevent any State from enforcing any State
        law that is consistent with this section, No cause of actjon may be brouaht and no JiabiJitv may
        be imposed under any State or local Jaw that is inconsistent with this section,
                 (4) No effect on communications privacy law
                 Nothing in this section shall be construed to limit the application of the Electronic
        Communjcatjons Privacy Act of l 986 or any of the amendments made by such Act, or any
        similar State Jaw,
                 (5} No effect on sex trafficking law
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 49 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 80 of 145


                                                                                                          19


      Moody et. al. 4:21-cv-00220-RH-MAF (N.D.F.L 2021). Countless lawmakers around the

      country implored the Plaintiffs to intervene in that case, and the Plaintiffs refused to be

      responsive knowing from personal experience - with all due respect - that if you give Judge

      Hinkle of the Northern District of Florida enough rope, he will metaphorically hang himself. 22

             22. On June 30, 2021, Judge Hinkle in Netchoice granted the plaintiffs' motion for

      preliminary injunction to enjoin Florida state officials from enforcing parts of SB7072. Id. at

      (DE 113). This decision, taken with others, gave the Plaintiffs the apprehension that there is no

      way for the Plaintiffs to seek redress from the harmful acts of social media websites because of

      the unconstitutional actions of Congress in making Section 230.

              23. On July 7, 2021, President Trump and others filed a lawsuit against Twitter,

      Facebook, and Youtube but did not include a cause of action under state statute written to fall

      within the state-law exemption of Section 230. See Trump v. Twitter, 1:21-cv-22441 (S.D.F.L.

      2021 ); Trump v. Facebook, 1:21-cv-22440 (S.D.F.L. 2021 ); Trump et al v. YouTube, LLC,

      1:21-cv-22445-KMM (S.D.F.L. 2021 ). On July 16, 2021, the Plaintiffs, in this case, filed an




      imaginable. They routinely distort the law unethically and ultimately are driven by greed. Their
      entire position can be boiled down to "big tech should be permitted to do whatever it wants
      because it is big tech." Widgets and the Internet are special. Fundamental rights are, like the
      freedom to practice one's religion.
              22 bttps;//www.ljfesjtenews   com/news/former-iaa-officec-biabliabts-absurdjty-of-aay-marr
      iaae-by-suioa-to-marry-h
      The courts should have dismissed the same-sex marriage cases for lack of subject matter
      jurisdiction. The Establishment Clause of the First Amendment of the United States Constitution
      prohibits the states and federal government from legally recognizing or promoting any form of
      non-secular parody marriage. Also, the states can limit marriage to one man and one woman
      because all other forms of marriage policies promote licentiousness and undermine the state's
      compelling interest to uphold community standards of decency. In the wake of the judiciaries
      unconstitutional endorsement of the LGBTQ secular humanist religion, the Plaintiffs have
      authored the Establishment Act for all 50 states. See Florida's version:
      bttps://www.dropbox.com/s/jwam817t7madp4r/2Q21 %2QFlorida%2QEstabJjshment%2QAct,pdf?
      dl=Q
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 50 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 78 of 145


                                                                                                           17


               13. In working with 37 state legislative bodies on the Human Trafficking And Child

       Exploitation Prevention Act/SOCA, many of the legislatures in both parties asked the Plaintiffs

       to draft an additional piece of legislation so that their party would not be construed as "the party

       of censorship" and so that the code under a new area of law called "indecent deceptive trade

       practices" would be balanced out. In response, the Plaintiffs custom-designed the language for

       the Stop Social Media Censorship for all 50 states for the benefit of their legislative drafting

       commissions - also referred to commonly as Legislative Research Commission (LRC) or the

       Office of Legal Services (OLS). The Stop Social Media Censorship At is based on well-settled

       existing contract and tort principles. By introducing the Stop Social Media Censorship Act and

       the Human Trafficking And Child Exploitation Prevention Act contemporaneously, several state

       created a seamless narrative that their statehouse is not for censorship (see the Stop Social Media

       Censorship Act) unless the content is injurious to children or facilitates human trafficking (See

       the Human Trafficking And Child Exploitation Prevention Act-SOCA), and even then, their

        statehouse was not for total censorship.

               14. The goals of the Human Trafficking And Child Exploitation Prevention Act/SOCA

        and the Stop Social Media Censorship Act was not to reinvent the wheel but to merely get

        existing law to catch up to modern-day technology to protect the general public from objective

        harm. Internet-enabled devices makers and social media websites have been operating in direct

        violation of the law under a double standard without consequence in a manner that is devastating

        our democracy and undermining National unity.

                15. In 2017, before being elected to Congress, Florida state Rep. Spano introduced the

        Human Trafficking And Child Exploitation Prevention Act at the Plaintiffs' request. 17

               17
                    See the current modified version for the 2022 legislative session
        hnps;//www.dropbox.com/s/b65upxs2nfj48t/2Q22%2QFlorida%2QStop%2QSociaI%2QMedia%
        20Censorshjp%20Act%2QAMENPEP,pdfldl=Q
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 51 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 76 of 145


                                                                                                           15


      Internet-enabled devices to distribute prostitution websites and pornographic websites in flagrant

      disregard of obscenity codes and products liability statutes. 11 While the manufacturers and

      retailers of Internet-enabled devices are not creating pornography content or offering sex

      trafficking themselves directly, their distribution of pornographic websites and prostitution hubs

      make them the head of the causal chain of harm. To kill a snake, you have to cut off its head.

              11. In response to this realization, the founder of De Facto Attorneys General, acting on

      behalf of 35 different entities, filed lawsuits against the Tech Enterprise for racketeering in

      violation of products liability law and obscenity codes, asserting that the current condition that

      Internet-enabled devices were sold in were dangerous and defective because they exposed

      consumers to prostitution websites and pornography websites, after the products were falsely

      marketed as "family-friendly." Sevier v. Google, 15-5345 (6th Cir. 2014). The plaintiff asked the

      court in Sevier v. Google, 15-5345 (6th Cir. 2014) 12 and Sevier v. Apple Inc., 3:2013-cv-00607

      (M.D.T.N. 2013) to issue an injunction that required the manufacturers and retailers of

      Internet-enabled devices to sell their products in a manner that opted-out consumers by default

      from having immediate access to websites that displayed obscenity, child pornography, and

      revenge pornography and websites that were known to facilitate human trafficking and


             11
                  The evidence shows that the pornography pandemic hurting the public's health and the
      explosion in sex trafficking across the globe is the direct result of concerted effort by the Tech
      Enterprise to disregard obscenity laws and products liability codes, knowingly selling their
      products in a dangerous and defective manner that has unleashed a litany of secondary harmful
      effects.
               12
                  Appellant brief.
      https ://www,drnpbox.com/s/43hvt2 I 7s2p2a63/t\opellant%20Brief%20in%20Sevier%20y.%200
      oo&le.pdf?dl=0
               Appellee Google response
             https;//www.dropbox ,com/sLy7y0QuQs 1r6c85 I/Appe)Jee%2QResponse%2QBrjef%20in%2
      osevjer%2Qv, %20Goo1iJe,pdf?dl=O
              Appellant reply
      https://www.dropbox.com/s/3jnzmi62adsovpg/Reply%20Brief%20official.pdf?dl::::0
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 52 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 74 of 145


                                                                                                        13


       LLC et al., v. Moody et. al. 4:21 cv220-RH-MAF (N.D.F.L 2021 )(DE 113), Governor Desantis             ·'

       has a duty pursuant to his oath of office under clause 3 of Article VI of the United States

       Constitution to call a special session regarding the Stop Social Media Censorship Act in view of

       the constitutional issues embodied in SB7027 as identified by the court in Netchoice, LLC et al.,

       v. Moody et. al. 4:21 cv220-RH-MAF (N.D.F.L 2021 )(DE 113). The demand asserted by the

       Plaintiffs on the Governor mirrors what he is already Constitutionally obligated to do and reflects

       the goals he was attempting to accomplish in enacting SB7072.

             RELEVANT PROCEDURAL AND LEGISLATIVE HISTORY OF THE CASE
              8. In 1996 Congress enacted the Communications Decency Act (CDA) to promote

       "decent" speech, not the deceptive trade practices that social media websites have been engaging

       in with a sense of absolute impunity because of Congress's action. Congress enacted the CDA to

       make it easier for consumers to avoid being exposed to ubiquitous obscene pornographic

       material on Internet-enabled devices that is injurious to minors and the public's health. (Most of

       the states have resolved that pornography online is creating a public health crisis that is harming

       children and families). Section 230 was included in part of the CDA to encourage the free flow

       exchange of ideas and to help the Internet grow, by either somewhat limiting or by totally

       limiting the liability of certain Internet providers - like social media websites. The

       Constitutionality of the CDA was challenged by the ALCU for good cause, and the Supreme

       Court struck down all relevant parts of the CDA in Reno American Civil liberties Union, 521

       U.S. 844 (1997). except for Section 230, which was not challenged. 9 So what started out as an


              9
                The Plaintiffs, who are ardent anti-pornography activists, agree with the ACLU's
       positions and the Reno court's decision. The Plaintiffs do believe that Congress should take up
       JJustice Rehnquist's suggestion oflnternet zoning and zoning pornographic websites in the same
       way and for the same reason that adult establishments are zoned by ordinances. After Congress
       enacted the Human Trafficking And Child Exploitation Prevention Act or SOCA, the Plaintiffs
       intend to aggressively take up the matter with Congress for good cause.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 53 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 72 of 145


                                                                                                 11


       38. Pennsylvania. S8604 sponsored by Sen. Mastriano (R) - provided by De Facto Attorneys
       General - at the 2021 legislative session:
       https://legiscan.com/PA/text/S8604/2021
        39. Rhode Island. HSS64 sponsored by Vella-Wilkinson (D) - provided by De Facto
       Attorneys General - at the 2021 legislative session:
       https ;//www,drophox,com/s/hnk 11 yhjtbQhqk8/2Q22%2QRhode%2Qlsland%2QStop%2QSocial%2
       QMedia%2QCensorship,pdf?d!=Q
       40. South Carolina. !lliS! sponsored by Rep. Burns (R) - provided by De Facto Attorneys
       General - at the 2021 legislative session:
       https://Iegiscan.com/SC/text/H3450/202 l
       To be introduced as follows at the 2022 legislative session:
       https://www.dropbox.com/s/73d6fwl1hwr204ti2022%20South%20Carolina%20Stop%20Socia1
       %2QMedja%2QCensorsbip%2QAct%2QConsoJidated%20%282%29 pdf?dl=Q
       41. South Dakota. HB1223 sponsored by Rep. Jensen (R) - provided by De Facto Attorneys
       General - at the 2021 legislative session:
       https://legiscan.com/SD/bill/HB 1223/2021
       To be introduced as follows at the 2022 legislative session:
       https://www.dropbox.com/s/7bnc8jvt50hhzbu/2022%20South%20Dakota%20Stop%20Social%2
       0Media%20Censorship%20Act.pdf?dl=0
       42. Tennessee. To be introduced as follows at the 2022 legislative session:
       https·//www,drophox,com/s{ylrthjujf5awJep/2022%2QTennessee%2QStop%2QSocial%2QMedja
       %2QCensorshjp%2QbiII%2QQ859%2Qamended%2QFINAL%2Q,pdf?dl=Q
       43. Texas. Slll1 sponsored by Sen. Hughes - provided by De Facto Attorneys General - at the
       2021 legislative session:
       https://www.dropbox.com/s/upeh2w5u5pn6zfc/2022%20Texas%20Stop%20Social%20Media%2
       OCensorship%20Act.pdf?dl=0
       44. Utah. SB228 sponsored by Sen. McKell (R) - provided by De Facto Attorneys General - at
       the 2021 legislative session:
       https;//Iegjscan,com/UT/textJSBQ228/202 J
       To be introduced as follows at the 2022 legislative session:
        https://www,dropbox,corn/s/6zy60b2iqd5xpun/2022%20Utah%2QStop%20Socia!¾20Media%20
        Censorship%2QAct%2QAMENDED%2QFINAL,pdf?dl=0
        4S. Vermont. To be introduced as follows at the 2022 legislative session:
        https://www.dropbox.com/s/kyx6ok5u8o 1fhwu/2021 %20Vennont%20S top%20Social%20Media
        %20Censorship%20Act%20FINAL %20.pdf?dl=0
        46. Virginia. To be introduced as follows at the 2022 legislative session by Delegate Byron:
        https://www,drQpbox,com/s/fmbib1:9Qe9r6st3/2Q22%20Vit1:ioia%20$top%2QSocial%2QMedia%
        2QCensQrshjp%20Act%20%28 I%29,pdf?dl=0
        47. Washington. To be introduced as follows at the 2022 legislative session:
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 54 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 70 of 145


                                                                                                 9


        https://legiscan,com/ME/text/LD 1609/2021
        To be introduced at the 2022 legislative session by Rep. Sampson as follows:
        https://www.dropbox.com/s/xji2kpbtktkkrsf/2022%20Maine%20Stop%20Social%20Media%20
        Censorship%20Act.pdf?dl=0
        20. Maryland. HB1314 sponsored by Del. Adams (R) - provided by De Facto Attorneys
        General - at the 2021 legislative session:
        bttps;lllegjscan,com/MD/text/HB 1314/2021
        To be introduced at the 2022 legislative session by Del. Adams as follows:
        https://www.drophox,com/s/nshl9js3df3vyn5/2022%2QMaryJand%20Stop%20Socjal%2QMedia
        %20Censorship%20Act,pdf?dl=0
        21. Massachusetts. To be introduced as follows at the 2022 legislative session:
        https://www.dropbox.com/s/yy2ubrgeo5eft6k/2022%20Massachusetts%20Stop%20Social%20M
        edja%20Censorshjp%20Act pdf?dl=O
        22. Michigan. To be introduced as follows at the 2022 legislative session:
        bttps://www.drgphox,com/s/n3JqnQuw23re37z/2Q22%2QMichigan%2QStQp%2QSocial%2QMedia
        %20Censorship%20Act%20Final%2Qamendment,pdf?dl=Q
        23. Minnesota. To be introduced as follows at the 2022 legislative session:
        https://www.dropbox.com/s/7zrv9gy8jzv48gi/2022%20Minnesota%20Stop%20Socia1%20Media
        %20Censorship%20Act%20Amended%20final.odf?dl=0
        24. Mississippi: SB2617 sponsored by Sen. Hill (R) - provided by De Facto Attorneys General
        - at the 202 l legislative session:
        https;//legiscan,com/MS/text/SB26 l 7/202 J
        To be introduced as follows at the 2022 legislative session:
        https://www,drophox,com/s/wvjg7ean5b37ogw/Mississippi%20Stop%20Social%20Media%20C
        ensorshio%2QAct,pdf?dl=0
        25. Missouri. HB482 sponsored by Rep. Coleman (R) - provided by De Facto Attorneys
        General - at the 2021 legislative session:
        bttps ·//lt,.gjscan com/MO/bHl/HB482Q02 J
        To be introduced as follows at the 2022 legislative session:
        bttps;//www.drgpbox.com/s/2bj5e2vlyro8m39/2022%20Mjssourj%20StQp%20SocjaJ%20Media
        %2QCensorship%2QAct,pdf?dJ=0
        26. Montana. To be introduced as follows at the 2023 legislative session:
        https://www.dropbox.com/s/gtwz360f2dik04u/2023%20MONTANA %20S TOP%2QSOCIAL %2
        0MEDIA%20CENSORSHIP%20ACT%20AMENDED%20FINAL.pdf?dl=0
        27. Nebraska. LB621 sponsored by Sen. Curt Friesen (R)- provided by De Facto Attorneys
        General - at the 2021 legislative session:
        https :/lleKiscan,com/NE/text/LB62 l /202 l
        To be introduced as follows at the 2023 legislative session:
        https;//www,dmphox,com/s/4s6wsko5dw9syj4/2022%2QNehraska%20%20Stop%2QSocjalo/o2Q
        Medja%20Censorship%20Act%20FINAL,pdfldl=O
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 55 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 68 of 145


                                                                                                     7



       1. Alabama - Drafted as follows for the 2022 legislative session:
       bttps;//www draphox com/s/mh0kpmi8s9bkjsp/2022%2QALABAMA%20STOP%20SOCIAL%2
       0MEQIA %20CENSORSHIP%2QAMENPEP%20FINAL,pdfldl=0
       2. Alaska. Drafted by Senator Showers (R) for introduction at the 2022 legislative session:
       bnps;//www,dmpbox,com/s/ci7c8x9rt Qjhss112022%2QAlaska%2QStQp%2QSociaJ%20Media%2
       QCensorship%20Act%2QAMENDEP%20FINAL,pdf?dl=0
       3. Arizona. SB1428 sponsored by Sen. Townsend (R) - provided by De Facto Attorneys
       General - at the 2021 legislative session:
       https://legiscan.com/AZ/text/SB 1428/2021
       -Amended for 2022 legislative session to be introduced by Sen. Townsend:
       https;//www,drqpbox,com/s/7j0jakb3z4tQie~2Q22%2QArjzona%2QStop%20Socjal%2QMedja%
       2QCensorshjp%20final,pdfldJ=Q
       4. Arkansas. Drafted by Chairman Sen. Clark (R) to be introduced at the 2023 legislative
       session:
       https://www.dropbox.com/s/o98fk.pfblyzgkmy/2023%20Arkansas%20Stop%20Social%20Media
       %20Censorship%20Act%20AMENDED%20%28 l %29 .pdf?dl=0
       S. California. In review by Sen. Grove (R) to be introduced at the 2022 legislative session as
       follows:
       https;//www,dropbox,com/s/b7n96gefdbk"sw3/2022%2QCaJjfornja%20Stop%20SocjaJ%2QMedj
       a%20Censorshjp%20Act,pdf7dl=0
       6. Colorado. To be introduced by Rep. Williams (R) at the 2022 legislative session as follows:
       hnps://www.dropbox.com/s/tcc7uxddogw"s6f/2022%20Colorado%20Stop%20Social%20Media
       %20Censorship%20Act%20Final.pdf?dl=0
       7. Connecticut. To be introduced as follows at the 2022 legislative session:
       https;//www,dropbox,com/s/db4xv7Qhcu5j4jp/2022%20Connecticyt%20Stop%20Socja)%20Med
       ia%20Censorshjp%20Act%20FINAL%20AMENDEP,pdfldl=O
       8. Delaware. To be introduced by Sen. Richardson (R) at the 2022 legislative session:
       https;//www.dropbox,com/s/Ox3ayrs6964xy9n/2022%20Delaware%20Stop%20Socja)%20Media
       %20Censorship%20Act.pdf?dl=0
       9. Florida. HB 33 sponsored by Rep. Sabatini (R) - provided by De Facto Attorneys General -
       at the 2021 legislative session :
       https;//lcaiscan com/FL/bjH/H0033/2Q2 J
       To be introduced at the 2022 legislative session as follows:
       https;//www,drophox,com/s/b65uinvxs2ntj48t/2022%20Florida%20Stop%2QSocjal%20Medja%
       20Censorshjp%20Act%20AMENDEP,pdf7dl=O
       10. Georgia. To be introduced as follows at the 2022 legislative session:
       https://www.dropbox.com/s/39lsacz7aa3oekj/2Q22%20New%2QGeor~ia%2QStop%20Social%2
       0Media%20Censorshio%20Act%20FINAL %20%281 %29.pdf?dl=0
       11. Hawaii. SB3S7 sponsored by Sen. Gabbard (D) - provided by De Facto Attorneys General
       - at the 2021 legislative session:
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 56 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 66 of 145


                                                                                                       5


      Censorship Act, and SB7072 in view of the doctrine of preemption created by the Supremacy

      Clause and the First Amendment of the United States Constitution. The Plaintiffs need

      responsiveness from the Court and the Governor because they are concerned about the statute of

      limitations for the kinds of censorship they have experienced that have been detailed by some

      media outlets in articles such as:

              (a) "Facebook Continues Censorship Of Wa"iors For Chris Page Pastor Says" -
      Christian Post
              https://www.christianpost.com/news/facebook-continues-censorship-of-warriors-for-chris
      t-page-pastor-says.html
               (b) Facebook Removes Christian Page 'Warriors/or Christ' - Christian Headlines
              https:llwww.chcistjanheadljnes,com/blo~acebook-removes-christjan-page-warrjors-for-c
      hrist,html
               (c) "Facebook shuts down Warriors/or Christ page" - Geller Report
               https://gellerrs:port,com/2018/01 /facebook-warriors-christ,html/
               (d) "Gay Activists Shut Down Christian Facebook Page" - Church Militant
             https://www.churchmilitant.com/news/article/gay-activists-succeed-in-getting-christian-fa
      cebook-page-shut-down
             (e) "Facebook Yanks Warriors For Christ After Ignoring Death Threats To Pastor. Says
      Angel In Armor Pie Violates Standards" - Conservative Firing Line
               bttps://conservatjyefiringline,com/facebook-yanks-warriors-christ-ignorjng-death-threats-
      Pastor-says-angel-armor-pic-violates-standards/
             (t) "Facebook Censorship of Christians MUST STOP! Lawsuit underway!" - Counter
      Culture Mom
             https://counterculturemom.com/facebook-censorship-of-christians-must-stop-lawsuit-und
      erway/
               (h) "Youtube Censorship: 'Warriors for Christ' Channel Demonetized" - National File
               https://nationalfile,corn/youtube-censorship-warriors-for-christ-channel-demonetjzed/
              (i) "LGBT Activists Target Pastor with Death Threats and Feces over a Facebook Emoji"
      - CBNNews
              https://www 1.cbn.com/cbnnews/us/2017/july/pastor-sent-death-threats-feces-in-mail-for-
      opposjng-this-emoj i-on-facebook
              (i) "Pastor who banned rainbow flag emojifrom his Facebook page is forced to flee after
      receiving death threats" - Christian Today
             https;//www,christiantoday,com/artic]e/pastotwbo,banned,rainbow flag,emojj.from,his,fa
      cebook,page is.forced.to fJee,aftetreceiying death,threats/111157,htm
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 57 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 64 of 145


                                                                                                           3


      through fraud, breach, and other deceptive trade practices. Social media websites injured the

      Plaintiffs by falsely marketing themselves as a place where the Plaintiffs were free to exchange

      their political and religious views. After inducing the Plaintiffs to create and invest heavily in

      their user profiles on social media webistes that marketed themselves as glorified digital bulletin

      boards that were neutral on religious and political expression, the social media websites

      arbitrarily shifted their standards and were no longer neutral towards religious and political

      speech, engaging in self-help reprisal actions. The social media websites changed the deal terms

      in bad faith after having reached critical mass and having successfully created a monopoly on the

      digital public square to the shock and awe of users like the Plaintiffs. The bad faith censorship in

      the wake of arbitrary shifting standards that were designed to elevate the religion of Secular

      Humanism over non-religion and other religions has economically and emotionally injured the

      Plaintiffs. 4 Social media websites have been permitted to get away with these consumer

      protection violations because of a Congressional action in making Section 230.

              3. In determining the trajectory of the First Amendment of the United States

      Constitution, the public's interest would likely best be served if the Court goes with the second

      option presented. Accordingly, the Plaintiffs plead in the alternatively under FRCP 8(e)(2) and

      demand that if the Court finds that Section 230 does not violate the First Amendment because

      Congress included an escape hatch under subsection (e) subparagraph (3) (referred to as the

      state-law exemption), that the Court should:

      beliefs and preferences can be expressed by the user.
               2. The term does not include a website that merely permits members of the general public
      to post comments on content published by the owner of the website.
               4
                 In this case, the Plaintiffs seek a legal path so that social media websites that were never
      affiliated with a religious institution or political party from their inception will be forced to keep
      their promises to consumers to remain neutral on political and religious speech. Social media
      websites that have less than 75,000,000 subscribers or that made it clear upfront to consumers
      that they were affiliated with a specific religious organization or political party are not of concern
      to the Plaintiffs in this action.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 58 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 123 of 145
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 59 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 125 of 145




       https://leiiscan,com/HI/text/SB357/202 l
       To be introduced at the 2022 legislative session by Sen. Gabbard as follows:
       https://www.dropbox.com/s/4drp0d1wrkp4gah/2022%20Hawaii%20Stop%20Social%20Media%
       20Censorship%20Act%20%28 l %29 .pdf?dl=0
       12. Idaho. H0323 sponsored by Rep. Nichols (R) - provided by De Facto Attorneys General -
       at the 2021 legislative session:
       bttps ;/Jlei iscan,com/I D/text/H0323/202 l
       To be introduced at the 2022 legislative session by Rep. Nichols as follows:
       https://www.dropbox.com/s/5m97vlmpdrs36ci/2022%20idaho%2QStop%2QSocial%2QMedja%
       20Censorship%20Act.pdf?dl=0
       13. Illinois. Drafted as follows for the 2022 legislative session:
       https://www.dropbox.com/s/tun4sxpl4r4h2ka/2022%20Illinois%20Stop%20Social%20Media%2
       0Censorshjp,pdf?di=Q
       14. Indiana: To be introduced at the 2022 legislative session by Rep. Jacobs as follows:
       bttps;/!www.drnpbox,com/s/laea6ssyk03j5lj/2022%20lndjana%20Stop%20Social%20Media%20
       Censorship%20Act%2Q.pdf?dl=Q
       15. Iowa. HF171 sponsored by Rep. Salmon - provided by De Facto Attorneys General - at the
       2021 legislative session:
       https://legiscan.com/lA/text/HF l 7 l /2021
       To be introduced at the 2022 legislative session by Rep. Salmon as follows:
       bttps;llwww,dmpbox com/s/66e8he2cd0zxsj4/2022%20Iowa%20Stop%20Socjal%20Media%20
       Censorsbip%20Act%2QAMENDED,pdf!dl=0
       16. Kansas. HB2322 sponsored by Rep. Gaber (R) - provided by De Facto Attorneys General.
       To be introduced by Rep. Garber at the 2022 legislative session as follows:
       https://www.dropbox,com/s/6dxnzcfozlr67gg/2022%2QKansas%2QStop%20Social%20Media%2
       0Censorship%20Act.pdf?dl=0
       17. Kentucky. SB 111 sponsored by Sen. Mills (R) - provided by De Facto Attorneys General -
       at the 2021 legislative session:
        bttps:/Jlei:iscan,com/KY/text/SB 11112021
        To be introduced at the 2022 legislative session by Sen. Mills as follows:
        bnps://www,dropbox,com/s/tlr4kcgakrlelyc/2Q22%2QKentucky%2QStop%2QSocial%20Media%
        20Censorship%2QAct%2Q%28 l %29 ,pdf?dl=Q
        18. Louisiana. SB196 sponsored by Sen. Morris (R) - provided by De Facto Attorneys
        General - at the 2021 legislative session:
        https:/ /legiscan.com/LA/text/SBl 96/2021
        To be introduced at the 2022 legislative session by Sen. Morris as follows:
        bttps;//www,drnpbox,com/s/o0Qju7nout6np6h/Louisiana-2021-sB l 96-Enarossed%20%283%29,
        pdf?dl=0
        19. Maine. LD1609 sponsored by Rep. Sampson (R) - provided by De Facto Attorneys
        General - at the 2021 legislative session:
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 60 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 127 of 145




       28. Nevada: To be introduced as follows at the 2023 legislative session:
       29. New Hampshire. HB133 sponsored by Rep. Plett (R) - provided by De Facto Attorneys
       General - at the 2021 legislative session:
       https ://legiscan.com/NH/text/HB 133/2021
       To be introduced as follows at the 2022 legislative session:
       bttps;llwww,drophox,com/s/hjlwhnhjf4cfxui/2022%20New%20Hampshjre%20Stop%20SocjaI
       %20Medja%20Censorshjp%20Act,pdf?di=0
       30. New Jersey. A578 sponsored by Asm. Auth - provided by De Facto Attorneys General - at
       the 2021 legislative session:
       bttps://leaiscan.com/NJ/text/A578/2020
       To be introduced as follows at the 2022 legislative session:
       https://www.dropbox.com/s/pkt2wgtgx8mwpjb/New%20Jersey%20Stop%20Social%20Media%
        2QCensorshjp%20Act pdf?dI=0
        31. New Mexico. To be introduced as follows at the 2022 legislative session:
        https;Uwww,drophox,com/s/3rjkno4547telvr/2022%2QNew%20Mexjco%20Stop%2QSocjal%2Q
        Medja%2QCcnsorshjp%2QAct%20AMENDED,pdf?dl=0
        32. New York. To be introduced as follows at the 2022 legislative session:
        https://www.dropbox.com/s/fretoaagwy7108z/2022%20New%20York%20Stop%20Social%20M
        edia%20Censorship%20Act%20FINAL%20AMENDED%20.pdf?dl=0
         33. North Carolina. S497 sponsored by Sen. Alexander - provided by De Facto Attorneys
        General - at the 2021 legislative session:
        bttps;//ls,a jscan,com/NC/text/S497/202 l
        34. North Dakota. HBl 144 sponsored by Rep. Kading. - provided by Professor Hamburger-
        at the 2021 legislative session:
        https://leaiscan.com/ND/text/1144/2021
        To be introduced as follows at the 2022 legislative session by Rep. Jones:
        https://www.dropbox.com/s/iwf5b1eyvj82wsi/2022%20North%20Dakota%20Stop%20Social%2
        0Medja%20Censorshjp%20Act pdf?dl=0
        35. Ohio. To be introduced as follows at the 2022 legislative session:
        https;Uwww,dropbox,com/s/yziri2z6a8Qeer4no22%20New%2ooh;o%20s10p%20social%2QMe
        dja%2QCensorshjp%2QAct%2Qf inal,pdf?dl=Q
        36. Oklahoma. SB383 sponsored by Sen. Standridge - provided by De Facto Attorneys
        General - at the 2021 legislative session:
        https://legiscan.com/O Kltext/SB3 83/2021
        To be introduced as follows at the 2022 legislative session:
        bttps·//www dropbox,com/s/J50j8fe4z7qwuxb/2022%2QOklahoma%2QStop%20SocjaJ%20Medi
        a%2QCensorshjp%20Act%2QFINAL%20AMENDED,pdf?dl-0
        37. Oregon. To be introduced as follows at the 2022 legislative session by Rep. Leif:
        bttps;Uwww,drnpbox.com/s/4k0sm4j5oQjub68/2022%20Orefion%20Stop%20SocjaI%20Media%
        20Censorship%20Act%20FINAL%20AMENDED,pdf?dl=0
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 61 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 129 of 145




       bnps://www.drqpbox.com/s/x3tia83nsjdhrQp/2022%20Washinaton%20Stop%20Social%20Medi
       a%2QCensorship%2QAct%20FTNAL,pdf?dl=0
       48. West Virginia. To be introduced as follows at the 2022 legislative session by Sen Azinger:
       https://www.dropbox.com/s/6ttkmxloznw5igj/West%20Virginia%20Stop%20Social%20Media%
       20Censorshjp%20Act,pdf?di=0
       49. Wisconsin. To be introduced as follows at the 2022 legislative session:
       bttps://www,dropbox.com/s/pt8v99suwbidel/2022%2QWjsconsio%2QStop%2QSocial%2QMedia
       %2QCensorshjp%2QAct,pdf?dJ=Q
       50. Wyoming. SF0100 sponsored by Sen. Steinmetz - provided by Professor Hamburger- at
       the 2021 legislative session:
       https://legiscan.com/WY /text/SF0 100/id/2339364/Wyoming-202 l-SF0 I 00-Engrossed.pdf
       To be introduced as follows at the 2022 legislative session:
       bttps ·/lwww.dropbox com/s/mdr58W):'.4wsyvh9 I/2022%20Wyom ioe%20Stop%20SocjaI %20Me
       dja%20Censorship%20Act,pdf?dl=0
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 62 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 131 of 145




               Employing shifting standards is not good faith. applicable standards.

                The First Amendment does not restrict the rights of private entities not performing
        traditional, exclusive public functions. See, e.g., Manhattan Cmty. Acces.s Corp. v. Halleck, 139
        S. Ct. 1921, 1930 (2019). While it is true that a social media

                 First, the State has asserted it is on the side of the First Amendment; the plaintiffs are not.
        lt is perhaps a nice sound bite. But the assertion is wholly at odds with accepted constitutional
        principles. The First Amendment says "Congress" shall make no law abridging the freedom of
        speech or of the press
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 63 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 133 of 145




                             (Red language means amended)

            F L O R I D A   H O U S E   0 F   R E P R E S E N T   A   T I V E S

       HB                                                                    2022

                                A bill to be entitled
       An act relating to social media websites; providing a short title;
       providing definitions; providing that the owner or operator of a
       social media website is subject to a private right of action by
       certain social media website users in this state under certain
       conditions; providing for damages; authorizing the award of
       reasonable attorney fees and costs; prohibiting a social media
       website from using hate speech as a defense; authorizing the Attorney
       General to bring an action on behalf of social media website users;
       providing exceptions for the deletion or censorship of certain types
       of speech; provides for fines by the secretary of state; provides for
       severability; providing an effective date.


             WHEREAS, the Communications Decency Act was created to
       protect decent speech, not deceptive trade practices, and
             WHEREAS, repealing section 230 of the Communications
       Decency Act at the federal level is unnecessary because it
       already includes a state-law exemption and the Stop Social Media
       Censorship Act was crafted to fall squarely in the state-law
       exemption of section 230 to cure abuses of section 230 to
       protect the consumers of this state, and
             WHEREAS, contract law is a state-law issue, and when a
       citizen of this state signs up to use certain social media
       websites, they are entering into a contract, and
             WHEREAS, this state has a compelling interest in holding
       certain social media websites to higher standards for having
       substantially created a digital public square through fraud,
       false advertising, and deceptive trade practices, and
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 64 of 69
 Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 135 of 145




           Section   1.   This act may be cited as the "Stop Social Media
      censorship Act,"

           Section 2. This section is intended to create a statute
      that parallels the spirit of 47 u.s,c. § 230 that falls within
      the state law exemption under 47 u,s,c, § 230/el /31 and create a
      civil right of action that will deter the following:
           111 Deceptive trade practices;
           (2) False advertising;
           {3l   Breach of contract;
            141 Bad faith;
            (5) Unfair dealing;
            {6l Fraudulent inducement; and
            17\ The stiflin<J of political and relj<Jjous speech in the
      modern-day digital public square cultivated by social media
      websites that have achieved critical mass through fraud.

          Section    3.    Social media website speech; cause of action;
      penalties.-

            {ll As used in this section. the term;
            (al "Algorithm" means a set of instructions designed to
      perform a specific task.
            (b) "Hate speech" means a phrase concerning content that
      an individual finds offensive based on his or her personal moral
      code,
            (cl "Obscene" means that an average person. applying
      contemporary community standards. would find that. taken as a
      whole. the dominant theme of the material appeals to prurient
      interests,
            {dl "Political speech" means speech relating to the state.
      government, body politic. or public administration as it relates
      to governmental policymaking, The term includes speech by the
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 65 of 69
 Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 137 of 145




      often associate characteristics with a user or subscriber, which
      may help in ascertaining the interactive behavior of the user
      along with their personal preferences and beliefs.
            (2l !al The owner or operator of a social media website who
      contracts with a social media website user in this state is
      subject to a private right of action by such user if the social
      media website purposely;
           1.    Deletes or censors the user's religious speech or
      political speech; or
           2. uses an algorithm to disfavor or censure the user's
      religious speech or political speech.
            (b) A social media website user may be awarded all of the
      following damages under this section;
           1.    up to S7s.ooo in statutory damages.
           2. Actual damages,
            3. If aggravating factors are present, punitive damages,
            4, Other forms of equitable relief,
            rel The prevailing party in a cause of action under thjs
      section may be awarded costs and reasonable attorney fees.
            (dl A social media website that restores from deletion or
      removes the censoring of a social media website user's speech in
      a reasonable amount of time may use that fact to mitigate any
      damages,
            (3)   A social media website may not use the social media

      website user's alleged hate speech as a basis for justification
      or defense of the social media website's actions at trial.
            !4l The Attorney General may also bring a civil cause of
      action under this section on behalf of a social media website
      user who resides in this state and whose religious speech or
      political speech has been censored by a social media website.
            (5) This section does not apply to any of the following:
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 66 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 139 of 145




            sections.    If any section in this act or any part of any
      section is declared invalid or unconstitutional. the declaration
      shall not affect the validity or constitutionality       of   the
      remaining portions.
            Section 6.   This act shall take effect July 1, 2022.
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 67 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 141 of 145
7/19/2021              47 U.S. Code§ 230- Protection for private blocking and screening of offensive material I U.S. Code I US Law I Lil/ Legal Information Institute


                       (2) to preserve the vibrant and competitive free market that
                       presently exists for the JnterQ~.!. and other .!.r.!.~!.:~S!!.Y-~.J~.Q.rD.P.~J.~.r.
                       services, unfettered by Federal or State regulation;

                        (3) to encourage the development of technologies which maximize
                        user control over what information is received by individuals, families,
                        and schools who use the Ir.i.t.~!.:D..~.!. and other .!.r.it~ractive com.P..Y..t.~.r.
                        services;

                        (4) to remove disincentives for the development and utilization of
                        blocking and filtering technologies that empower parents to restrict
                        their children's access to objectionable or inappropriate online
                        material; and

                        (5) to ensure vigorous enforcement of Federal criminal laws to deter
                        and punish trafficking in obscenity, stalking, and harassment by
                        means of computer.

                   ( c)   PROTECTION FOR             "Gooo SAMARITAN"                   BLOCKING AND SCREENING OF OFFENSIVE
                   MATERIAL

                        ( 1) TREATMENT OF PUBUSHER OR SPEAKER
                        No provider or user of an interactive comQuter service shall be
                        treated as the publisher or speaker of any information provided by
                        another l.D..f~rmation content prov_!.9..~.r..

                        ( 2)   CIVIL LIABIUTY

                               No provider or user of an interactive . computer service shall be
                               held liable on account of-

                             (A) any action voluntarily taken in good faith to restrict access to
                             or availability of material that the provider or user considers to be
                             obscene, lewd, lascivious, filthy, excessively violent, harassing, or
                             otherwise objectionable, whether or not such material is
                             constitutionally protected; or

                             (B) any action taken to enable or make available to .!.D..f~rmatio~.
                             content provid~r~. or others the technical means to restrict access
      V                      to material described in paragraph (1).LU




 https://www.law.comell.edu/uscode/text/471230                                                                                                                          '}JI:,
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 68 of 69
  Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 143 of 145
7/19/2021                47 U.S. Code§ 2.10 - Protection for private blocking and screening of offensive material I U.S. Code I US Law I LIi I Legal Infonnation Institute

                              (B) any charge in a criminal prosecution brought under _State law
                              if the conduct underlying the charge would constitute a violation
                              of section_ 1591 of title.JS; or

                              (C) any charge in a criminal prosecution brought under State law
                              if the conduct underlying the charge would constitute a violation
                              of .!i..~ction 2~J.1A of title 18, and promotion or facilitation of
                              prostitution is illegal in the jurisdiction where the defendant's
                              promotion or facilitation of prostitution was targeted.


                    ( f)    DEFINITIONS

                            As used in this section:

                         ( 1) INTERNET
                         The term "I_nte_rnet" means the international computer network of
                           both Federal and non-Federal interoperable packet switched data
                           networks.

                         ( 2) INTERACTIVE COMPUTER SERVICE
                         The term "i_nteractive .. computer service" means any_Jnfo_rmation_
                         ~~-r.:YJf.~.,. system, or ac~s~... softwar~_p.r.Q..Y.J.9..~.r...that provides or enables
                         computer access by multiple users to a computer server, including
                         specifically a service or system that provides access to the....................................
                                                                                                       Internet
                         and such systems operated or services offered by libraries or
                         educational institutions.

                           ( 3) INFORMATION CONTENT PROVIDER
                           The term "_i_r.:,.f.9,rmation con. t.~nt proy.!_Q~(' means anY...P~.f.~2~.... or entity
                           that is responsible, in whole or in part, for the creation or
                           development of information provided through the lnternet_or any
                           other _interactive __computer ..service_._

                           ( 4)   ACCESS SOFTWARE PROVIDER

                                  The term ".~f.f~.!i..~....~.9.f!.~c:1.r.~t.PIQ.Y..!.9.~.r" means a provider of
                                  software (including client or server software), or enabling tools
                                  that do any one or more of the following:
     V




hups :/lwww .law .come II.edu/uscodc/tex t/4 71230                                                                                                                           4/{I
Case 1:21-cv-22440-KMW Document 27-2 Entered on FLSD Docket 08/04/2021 Page 69 of 69
   Case 1:21-cv-22577-DPG Document 1 Entered on FLSD Docket 07/20/2021 Page 145 of 145
 7il91202l               47 t:.S. Code§ 230 - Protection for private blocking and screening of offensive material I IJS. Code I lJS I.aw I LU I Legal Information Institute


     TERMS OF USE

     PRIVACY




      V




 hnps://w wwJaw .comcll .cdu/uscodcl1cxt/47/230
                                                                                                                                                                              6/6
